  DON CHAVAS
, LLC D
/B/A TORTILLAS DON CHAV
AS 101 Don Chavas, LLC d/b/a Tortillas Don Chavas 
and
 Mariela Soto 
and 
Anahi Figueroa.
  Cases 2
8ŒCAŒ063550 and 28
ŒCAŒ067394 August 8, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
SCHIFFER
 On February 15, 2013, 
Administrative Law Judge 
Christine E. Dibble 
issued the attached decision.  The 
Respondent 
filed exceptions and 
a supporting brief
.  The 
General Counsel filed an answering brief and
 the R
e-spondent filed a reply brief.  The General Counsel also 
filed exceptions and a supporting brief, and t
he Respon
d-ent filed 
an answering brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings,
1 findings,
2 and conclusions
 as 
modified, and to adopt the recommended Order as mod
i-fied and further discussed below
.3 We affirm the judge
™s findings, for the reasons set 
forth in her decision, that the Respondent violated Se
c-tion 8(a)(1) of the Act by (1) 
transferring employee 
Mariela 
Soto from the m
orning shift to the night shift 
because she engaged in protected activity
 by protesting 
the Respondent
™s supervisor
, Adrian Olguin
™s, sexual 
harassment of female employees; (2) 
constructively di
s-
charg
ing
 her through this shift transfer because the night 
shift conflicted with her childcare responsibilities; and 
(3) 
threatening employees 
Alan 
Pineda and 
Anahi 
Figueroa, and discharging them, for engaging in a work 
1  The Respondent argues that Judge Dibble
™s decision is invalid b
e-cause she was appointed at a time when the Board was without a quo
r-um.  
See
 NLRB v. Noel Canning,
 134 S.Ct. 2550 (2014).  The R
e-spondent
™s argument is without merit.  In this regard, o
n July 18, 2014, 
in an abundance of caution and with a full complement of five Me
m-bers, the Board ratified 
nunc pro tunc
 and expressly authorized the 
selection of Judge Dibble to serve as an administrative law judge with 
this agency. 
 2  The Respondent has
 excepted to some of the judge
™s credibility 
findings.  The Board
™s established policy is not to overrule an admini
s-trative law judge
™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect
.  Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.  In addition, the Respondent asserts 
that the judge
™s findings demonstrate bias.  On 
careful examination of 
the judge
™s decision and the entire record, we are satisfied that the 
Respondent
™s contention is without merit.
 3  We shall amend the judge
™s conclusions of law in accordance with 
our additional finding herein 
 stoppage
 to protest poor work conditions.
4  However, for 
the reasons set forth below, we reverse the judge and find 
that the Respondent also violated Section
 8(a)(1) by 
transferring Figueroa to the night shift and thereby co
n-structively discharged her.  
 Two weeks after Olguin
™s father unlawfully di
s-
charged Figueroa for engaging in a work stoppage, the 

Respondent requested her return to work on her regular 

Fri
day to Monday day shift.  Figueroa did return and, 
soon thereafter, she protested Olguin
™s unpacking of 
completed tortilla packets.  Prior to beginning work on 

the next weekend, the Respondent 
transfer
red her to 
the 
night shift
, an action which it knew con
flicted with her 
childcare responsibilities and would force her to quit.
 As with Mariela 
Soto
, the complaint alleged 
that the 
Respondent violated Section 8(a)(1) by 
Figueroa
™s tran
s-
fer and constructive discharge
.  The judge dismissed this 
allegation, howev
er, finding no evidence that Figueroa
™s 
complaint about Olguin
™s unpacking of completed tortilla 
packets was protected concerted activity, and further 

finding that the General Counsel failed to prove the R
e-spondent was motivated by animus against Figueroa
™s 
past protected activity when it transferred her.  The Ge
n-eral Counsel does not except to the judge
™s finding about 
the nature of the tortilla packing complaint, but he does 
assert in exceptions that there is substantial evidence that 
animus towards Figue
roa
™s past protected activity mot
i-vated her transfer.  We agree.  Contrary to the judge, we 
find that the General Counsel carried his initial burden 
under 
Wright Line
5 to prove that 
animus
 against 
Figueroa
™s past protected activity was a motivating factor 
behind her transfer.
 As noted above, the Respondent displayed consider
a-ble animus against Figueroa
™s earlier protected activity 
when it unlawfully threatened her and Pineda, and then 
discharged them, for engaging in a work stoppage.  It 
also demonstrated a
nimus against other protected activity 
when, in an action that closely parallels the Respondent
™s 
treatment of Figueroa, it unlawfully transferred and co
n-structively discharged employee Soto for protesting O
l-guin
™s sexual harassment.  In sum, this evidence
 of su
s-
tained animus against protected concerted activity, sp
e-cifically including Figueroa
™s, is more than sufficient to 
support an inference that, almost immediately after 

Figueroa returned to work from an unlawful discharge, 
4  The employees had 
been working short
 handed for several days, 
which forced them to spend more time working in parts of the R
e-spondent
™s tortilla factory that had become excessively and dangerously 
hot because of the weather and the lack of sufficient cooling equipment 
in th
e factory.
 5  Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 8
99 (1st
 Cir. 
1981), cert. denied 455 U.S. 989 (1982).
 361 NLRB No. 10
                                                                                                                        102 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD 
  the Respondent continued to d
iscriminate against her by 
transferring her to the night shift.  As with Soto, this shift 
change amounted to Figueroa
™s constructive discharge 
because, as the Respondent was aware, the change crea
t-ed an irreconcilable conflict with her childcare respons
i-bilities.  See, e.g., 
Yellow Ambulance Service
, 342 NLRB 
804, 807 (2004)
 (employee constructively discharged 
after employer moved him from day shift to evening 

shift, which he could not work because of childcare r
e-sponsibilities).
 Having found that the Gener
al Counsel met his initial 
Wright Line
 burden, we further find that 
the
 Respondent 
did not meet its 
rebuttal 
burden to show that it would 
have discharged Figueroa 
absent her prior protected a
c-
tivity.  In this regard, e
ven though the judge dismissed 
the 
complaint allegation
 pertaining to Figueroa
™s co
n-structive discharge
, she 
discredited the Respondent
™s 
assertion that Figueroa was transferred because she was a 
good worker who was needed on the night shift to i
n-crease production
.  The judge noted that the
 Respondent 
provided no 
documentation of the night shift
™s alleged 
low production numbers
.  Accordingly, the Respondent 
has failed to prove any credible reliance on a legitimate 
reason for the transfer.  We therefore find that the R
e-spondent violated Secti
on 8(a)(1) when it transferred her 
to the night shift and constructively discharged her in 
retaliation for her past protected concerted activity. 
 AMENDED 
CONCLUSIONS OF 
LAW Substitute the following for the judge
™s Conclusion of 
Law 6.
 ﬁ6.  By discriminato
rily transferring employee 
Anahi 
Figueroa in mid
-September 2011, 
from the day shift to 
the night shift because of her 
protected 
concerted activ
i-ties, which caused her termination, Respondent has e
n-gaged in unfair labor practices affecting commerce wit
h-in t
he meaning of Section 8(a)(1) and Section 2(6) and 
(7) of the Act.
ﬂ AMENDED 
REMEDY
 We shall modify the judge
™s recommended Order and 
substitute a new notice to conform to the violations 
found, and in accordance with our decisions in 
J. Picini 
Flooring
, 356
 NLRB 
11 (2010), and 
Durham School 
Services
, 360 NLRB 
694 (2014).  Because we find that 
Anahi Figueroa was unlawfully discharged again after 
she returned to work from her first unlawful discharge, 
her make
-whole remedy should also take into account 
any los
s of earnings and benefits she suffered as a result 
of both of these instances of discrimination.
 As part of the remedy
 for the unlawful discharges of 
Soto, 
Figueroa
, and Pineda, the judge recommended the
 tax
 compensation and 
social 
security 
reporting reme
dies 
that the Board announced in
 Latino Express, Inc.,
 359 
NLRB 
518 (2012).  At the time 
Latino Express
 issued, 
the composition of the Board included two persons 
whose appointments to the Board had been challenged as 
constitutionally infirm.  In view of th
e decision of the 
Supreme Court in 
NLRB v. Noel Canning
, supra, 
holding 
that the challenged appointme
nts to the Board were not 

valid,
 we have considered 
de novo
 the rationale for the 
tax compensation and 
social 
security 
reporting remedies, 
and we find that those remedies effectuate the policies of 

the Act.  Accordingly, for the reasons 
that follow
, in this 
case and in all pending and future cases in which we find 
a violation of the Act that results in make
-whole relief, 
we will continue routinely to require the respondent to 
(1) submit the appropriate documentation to the Social 
Security Administration (SSA) so that when backpay is 
paid, it will be allocated to the appropriate calendar qua
r-ters, and/or (2) reimburse the di
scriminatee(s) for any 
additional Federal and State income taxes the discrim
i-natee(s) may owe as a consequence of receiving a lump
-sum backpay award in a calendar year other than the year 
in which the income would have been earned had the Act 
not been viol
ated.
 I.  THE ACT
™S REMEDIAL SCHEME
 Section 10(c) of the Act states that the Board shall o
r-der those found to have committed an unfair labor pra
c-tice 
ﬁto take such affirmative action including reinstat
e-ment of employees with or without back pay, as will e
f-fectuate the policies
ﬂ of the Act.  The Board has 
ﬁbroad 
discretionary
ﬂ authority under Section 10(c) to fashion 
appropriate remedies that will best effectuate the policies 

of the Act.
6  The underlying policy of Section 10(c) is 
ﬁa restoration of the situa
tion, as nearly as possible, to that 
which would have obtained but for [the unfair labor pra
c-tice].
ﬂ7   This is particularly the case with regard to backpay for 
victims of unlawful discrimination because 
ﬁ[a] backpay 
order is a reparation order designed to
 vindicate the pu
b-lic policy of the statute by making employees whole for 

losses suffered on account of an unfair labor practice.
ﬂ8  Accordingly, the Board has revised and updated its r
e-medial policies from time to time to ensure that victims 
of unlawful c
onduct are actually made whole (and for 
6  NLRB v. J.H. Rutter
-Rex Mfg.
, 396 U.S. 258, 262
Œ263 (1969) 
(quoting 
Fibreboard Paper Products v. NLRB
, 379 U.S. 203, 216 
(1964)
). 7  Trustees of Boston University
, 224 NLRB 1385, 1385 (1976)
, enfd. 
548 F.2d 391 (1st Cir. 1977)
 (quoting 
Phelps Dodg
e Corp. v. 
NLRB
, 313 U.S. 177, 194 (1941)
). 8  Kentucky River Medical Center
, 356 NLRB 
6, 8 (2010) 
(quoting 
NLRB v. J.
 H. Rutter
-Rex Mfg.
, supra
 at 
263).
                                                             DON CHAVAS 
, LLC D
/B/A TORTILLAS DON CHAV
AS 103 other reasons).
9  In providing for 
social 
security 
reporting 
and tax compensation as remedies for unfair labor pra
c-tices, then, we follow a well
-marked path.
 II.  REPORTING THE BACKPA
Y ALLOCATION TO THE 
SOCIAL 
SECURI
TY ADMINISTRATION
 Under the Board
™s longstanding remedial policies, 
backpay is computed on the basis of separate calendar 

quarters or portions thereof but paid in one lump sum.
10  Because backpay is considered 
ﬁwages
ﬂ within the mea
n-ing of the Social Secur
ity Act,
11 a respondent must wit
h-hold 
social 
security 
taxes from a discriminatee
™s backpay 
award and remit that money to the 
Government together 
with the 
social 
security 
tax owed by the respondent.
12  To 
ensure that a discriminatee will be made whole, howe
ver, 
backpay must be attributed to the proper periods for 
so-cial 
security 
purposes.
13  Unfortunately, even when 
backpay covers multiple years, it is posted to the e
m-ployee
™s social 
security 
earnings record in the year it is 
received
Šunless the employer or employee files with 
9  See, e.g., 
F. W. Woolworth Co.
, 90 NLRB 289, 292
Œ293 (1950) 
(backpay computed on quarterly basis); 
Isis Plumbing & Heating Co.
, 138 NLRB 716 (1962) (interest on backpay awards), enf. denied on 
other grounds 322 F.2d 913 (9th Cir. 1963); 
Transmarine Navigation 
Corp.
, 170 NLRB 389, 390 (1968) (limited backpay remedy as part of 
remedy for unlawful failure to bargain over effects of 
plant closing); 
Kentucky River Medical Center
, supra at 
10
Œ11
 (interest on backpay 
awards compounded daily).
 10  F. W. Woolworth Co.
, supra at 292
Œ293.  Backpay is computed 
on the basis of calendar quarters under 
F.W. Woolworth
 when an unfair 
labor practic
e results in a cessation of employment status, such as a 
discriminatory discharge in violation of Sec. 8(a)(3).  When a violation 
of the Act does not involve cessation of employment status, backpay is 
computed in accordance with 
Ogle Protection Service, 
18
3 NLRB 682 
(1970), enfd. 444 F.2d 502 (6
th Cir. 1971).  See, e.g., 
Raven Gover
n-
ment Services
, 336 NLRB 991, 992 (2001), enfd. sub nom. 
Raven Se
r-vices Corp. v. NLRB
, 315 F.3d 499
 (5th Cir. 2002).  Under either fo
r-mula, however, backpay is paid in one lump s
um.  Accordingly, our 
reasoning applies to any violation of the Act that results in make
-whole 
relief, both those that involve cessation of employment status and those 
that do not (such as unilateral changes in terms and conditions of e
m-ployment in violati
on of Sec. 8(a)(5)). 
 11  See 
Social Security Board v. Nierotko
, 327 U.S. 358, 364
Œ365 
(1946).
 12  There is one exception to this general rule:  backpay owed by a 
respondent that has never been an employer of the discriminatee is not 
considered wages for F
ICA purposes, so there is no withholding oblig
a-tion and no employer contribution is payable.  See 
Teamsters Local 249 
(Lancaster Transportation Co.)
, 116 NLRB 399, 400 (1956), enfd. 249 
F.2d 292 (3d Cir. 1957).  Accordingly, 
part II of the 
amended 
remedy 
section of this decision applies only to backpay payable by a current or 
former employer of the discriminatee, including by an employer r
e-spondent that is subject to joint and several liability with a nonemplo
y-er respondent.
 13  As the Supreme Court held in
 Nierotko
, above, backpay 
ﬁshould 
be allocated to the periods when the regular wages were not paid as 
usual.
ﬂ  327 U.S. at 370.  See also 
F. W. Woolworth
, supra at 293.
 the SSA a separate report allocating backpay to the a
p-propriate periods.
14 When backpay is not properly allocated to the years 
covered by a backpay award, a discriminatee
 may be 
disadvantaged in three ways.
15
  First, in order to qualify 
for old
-age 
social 
security 
benefits, an individual must 
receive at least 40 
social 
security 
credits; an individual 
can earn a maximum of four credits per calendar year.
16  Unless a discrim
inatee
™s multiyear backpay award is 
allocated to the appropriate years, she will not receive 

appropriate credit for the entire period covered by the 
award, and could therefore fail to qualify for any old
-age 
social 
security 
benefit.
 Second, if a backpay aw
ard covering a multiyear per
i-od is posted as income for 
1 year, it may result in SSA 
treating the discriminatee as having received wages in 

that year in excess of the annual contribution and benefit 
base
Šthe amount above which wages are not subject to 
soci
al 
security 
taxes.
17  When the contribution and ben
e-fit base is exceeded, the employer and employee do not 
pay 
social 
security 
taxes on the excess, reducing the 
amount paid on the employee
™s behalf.  As a result, the 
discriminatee
™s eventual monthly benefi
t will be reduced 
because participants receive a greater benefit when they 
have paid more into the system.
 Third, 
social 
security 
benefits are calculated using a 
progressive formula:  although a participant receives 
more in benefits when she pays more into
 the system, the 
rate of return diminishes at higher annual incomes.
18  Therefore, a retiring discriminatee can receive a smaller 

monthly benefit when a multiyear award is posted to 
1 year rather than being allocated to the appropriate per
i-ods, even if 
social 
security 
taxes were paid on the entire 
amount.
19  Permitting a discriminatee to suffer these di
s-14  See 
I.R.S.,
 Reporting Back Pay and Special Wage Payments to the 
Social Security 
Administration
 2, Pub. 957 (Jan. 2013), available at 
http://www.irs.gov/pub/irs
-pdf/p957.pdf.
 15  We focus here on old
-age benefits, but similar effects can occur 
with respect to the disability component of the social security program.
 16  See generally S.
S.A. Federal 
Old
-Age, 
Survivors 
and Disability 
Insurance, 20 C.F.R. pt. 404 (2013).  
In 2014, employees will receive 
one credit for every $1200 
of 
social 
security
 covered wages they earn, 
up to the maximum four credits.  Cost
-of
-Living Increase and Other 
Determinations for 2014, 78 Fed.Reg. 66,413
-01 (Nov. 5, 2013).
 17  In 2014, the annual contribution and benefit base is $117,000.  Id.
 18  See 42 U.S.C. § 415(a) (2014) (describing calculation of the Pr
i-mary Insurance Amount, one factor used in calculating 
the monthly 
benefit).
 19  This effect can be demonstrated by using the S.S.A.
™s Online 
Benefits Calculator, available at 

http://www.ssa.gov/retire2/AnypiaApplet.html.  Compare two emplo
y-
ees who both were (1) born in 1950; (2) began work in 1975; (3) earned
 $15,000 in 1975 with annual $100 raises; and (4) retired in 2010 after 

35 years of work.  In 1985, 
employee B received a 4
-year backpay 
award as a result of an unlawful discharge and regular wages following 
                                                                                                                       104 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD 
  advantages contravenes our 
ﬁdesire to avoid prej
u-dic[ing] the employee
™s rights under other social legisl
a-tion designed to preserve the continuity and stabi
lity of 
labor remuneration.
ﬂ20  If an employee continues to su
f-fer the effects of unlawful discrimination throughout 
retirement, she has not been made whole and the r
e-spondent has not restored the situation, as nearly as po
s-sible, to that which would have 
obtained but for the 
commission of the unfair labor practice.
21 In addition, an employee could be disadvantaged by 
receiving a lump
-sum backpay award in a different ca
l-endar quarter than the income would have been earned 

absent the unfair labor practice, e
ven when the award is 

received in the same calendar year as the backpay period 
the award covers, because the employee could fail to 
qualify for a 
social 
security 
benefit by failing to amass 
the statutory minimum of 40 calendar quarters. 
 For these reasons,
 we shall continue to require the fi
l-ing of a report with the SSA allocating backpay awards 
to the appropriate calendar quarters.  We shall apply this 
policy to all pending cases in whatever stage, including 
compliance.
22  All parties are on notice of the SSA r
e-porting requirement by virtue of the many cases in which 
a properly constituted Board has required such reports.  
Moreover, the burden of complying with the requirement 
is minimal.
23    III.  COMPENSATING EMPLOYE
ES 
FOR EXCESS INCOME 
 TAX LIABILITY
 As stated above, backpay is payable in one lump sum.  
The IRS considers a backpay award to be income earned 
in the year the award is paid, regardless of when the i
n-come should have been received.
24  Because of the pr
o-gressi
ve nature of Federal and some State income taxes, 
an employee who receives a lump
-sum backpay award in 
a calendar year other than the year in which the income 

would have been earned had the Act not been violated 

may be pushed into a higher tax bracket, and
 consequen
t-her reinstatement; 
employee A received the regul
ar wage throughout.  
At full retirement age, 
employee A is eligible for a $1391 monthly 
benefit, while 
employee B is entitled only to a $1314 monthly benefit.
 20  See 
F. W. Woolworth Co.
, supra at 293 (internal quotation marks 
omitted).
 21  See 
Trustees of Boston University
, supra at 1385.  
 22  See, e.g., 
Aramark School Services
, 337 NLRB 1063, 1063 fn. 1 
(2002).
 23  Respondents will continue to use the standard form developed by 
the General Counsel to elicit the information the SSA requires.  See 
General Counsel Memorandum 13
-03, 
Reimbursement of Excess I
n-
come Taxes Paid and Reporting of Backpay Allocation to the Soci
al 
Security Administration
 (Feb. 15, 2013), Attachment 2:  
ﬁReport of 
Backpay Paid Under the National Labor Relations Act.
ﬂ 24  See 
I.R.S. Rev. Rul.
 78
Œ336, 1978
Œ2 C.B. 255 (1978); 
I.R.S. Rev. 
Rul
. 8
Œ35, 1989
Œ1 C.B. 280 (1989); see also 
U.S. v. Cleveland I
ndians 
Baseball Co.
, 532 U.S. 200, 203 (2001).  
 ly may owe more in income taxes than if she had r
e-ceived her wages when they were or would have been 
earned.  The result is that the discriminatee is disadva
n-taged a second time.  The purpose of our tax compens
a-tion remedy, like that of the 
soci
al 
security 
reporting r
e-quirement, is to ensure that an employee who receives 
lump
-sum backpay rather than regular income is truly 
made whole.  
 In addressing the need to compensate employees for 
the heightened tax burdens they face as a result of di
s-
crimi
nation against them, we note that both courts
25 and 
administrative agencies
26 have ordered such relief, esse
n-tially for the same reasons that we find it appropriate.  
When, for example, the Third Circuit first approved a 

district court
™s imposition of a ta
x compensation remedy, 
it observed that a principal remedial purpose of emplo
y-ment statutes is 
ﬁto make persons whole for injuries su
f-fered on account of unlawful employment discrimin
a-tion,
ﬂ27 and that in exercising discretion in fashioning 
remedies, distr
ict courts should endeavor 
ﬁto restore the 
employee to the economic status quo that would exist but 
for the employer
™s conduct.
ﬂ28
  The court held that wit
h-out this type of equitable relief in appropriate cases, it 
would not be possible to fully restore th
e employee to the 
economic status quo.
29  Although the court was fashio
n-ing a remedy for discrimination under the Americans 
with Disabilities Act, its reasoning applies with equal 
force to the vindication of rights under the NLRA.
30 For these reasons, we s
hall 
continue 
routinely 
to 
re-quire respondents to compensate employees for the a
d-verse income tax consequences of receiving lump
-sum 
25  See, e.g., 
Sears v. Atchison, Topeka & Santa Fe Railway Co.
, 749 
F.2d 1451, 1456 (10th Cir. 1984), cert. denied 471 U.S. 1099 (1985) 
(Title VII of the Civil Rights Act of 1964);
 O™Neill v. Sears, Roebuck & 
Co.
, 108 F.Supp.2d 443, 447 (E.D. Pa. 2000) (Age Discrimination in 
Employment Act); 
Powell v. North Arkansas College
, 08
ŒCVŒ3042, 
2009 WL 1904156, at *3 (W.D. Ark. 2009) (Family and Medical Leave 
Act).
  26  See, e.g., 
Van Hoose v.
 Pirie
, No. 94
Œ60050
ŒN01, 2001 WL 
991925, at *3 (EEOC Aug. 22, 2001); 
Doyle v. Hydro Nuclear Se
r-
vices
, No. 99
Œ041, 2000 WL 694384, at *8
Œ10 (DOL Admin. Rev. Bd. 
May 17, 2000), revd. on other grounds sub nom. 
Doyle v. Secretary of 
Labor
, 285 F.3d 243 (3d 
Cir. 2002), cert. denied 537 U.S. 1066 (2002).
 27  Eshelman v. Agere Systems, Inc.
, 554 F.3d 426, 440 (3d Cir. 
2009) (quoting 
Albemarle Paper Co. v. Moody,
 422 U.S. 405, 418 
(1975)).
 28  Id. (quoting 
In re
 Continental Airlines
, 125 F.3d 120, 135 (3d Cir. 
1997)).
 29  Id. at 442.
 30  We reaffirm the tax compensation remedy as a matter of make
-whole relief.  We note, however, that enhanced monetary remedies also 
serve to deter the commission of unfair labor practices and encourage 
compliance with Board orders.
  See 
Kentucky River Medical Center
, supra
 at 9.  In this respect, the tax compensation remedy helps achieve 
our statutory goal of preventing unfair labor practices.  See Sec. 10(a) 

of the Act.
                                                                                                                                                          DON CHAVAS 
, LLC D
/B/A TORTILLAS DON CHAV
AS 105 backpay awards in a calendar year other than the year in 
which the income would have been earned had the Act 

not been viola
ted, including when the backpay period is 
less than 12 months.  We are concerned with the diffe
r-ence between the employee
™s income tax liability in the 
year when she receives a lump
-sum award and the i
n-come tax she would have paid if she had received her 

wages when they were or would have been earned.  It is 
the General Counsel
™s burden to prove and quantify the 
extent of any adverse tax consequences resulting from 

the lump
-sum backpay award.  Such matters have been 
and shall continue to be resolved in comp
liance procee
d-ings, where we shall continue to require that the amount 

sought be specifically pleaded in the compliance specif
i-cation.  If the General Counsel pleads a specific adverse 
tax consequence and supports that amount with evidence 
and a reasonable
 calculation, the burden will then shift to 
the respondent to rebut the General Counsel
™s evidence 
or calculations.
 Finally, as with the 
social 
security 
reporting requir
e-ment, we shall apply the tax compensation remedy retr
o-actively to all pending cases in
 whatever stage, including 
compliance.  As before, Respondents will have the o
p-portunity in compliance to fully litigate the propriety of a 
particular tax compensation remedy in each case where 
one is sought.
31 ORDER
 The National Labor Relations Board adop
ts the re
c-ommended Order of the administrative law judge and 
orders 
that the Respondent, 
Don Chavas, LLC d/b/a To
r-tillas Don Chavas, Tucson, Arizona, 
its officers, agents, 

successors, and assigns, shall
 take the action set forth in 
the 
Order as modified. 
 1.  Substitute the following for paragraph 2(e).
 ﬁ(e) Within 14 days after service by the Region, post at 
the 
Respondent
™s Tucson, Arizona tortilla facility and all 
its other factories (if applicable) in the State of Arizona, 

in both English and Spanish
, a copy of the attached n
o-tice marked 
ﬁAppendix.
ﬂ28  Copies of the notice, on 
forms provided by the Regional Director for Region 28, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent immediately 
upon receip
t and maintained for 60 consecutive days in 
conspicuous places
, including all places where notices to 
employees are customarily posted.  
In addition to phys
i-cal posting of paper notices, notices shall be distributed 

electronically, such as by email, postin
g on an intranet or 
an internet site, and/or other electronic means, if the R
e-31  Laborers Local 282 (Austin Co.)
, 271 NLRB 878 (1984); 
Hen-
drickson Bros
., 272 NLRB 438 (1985); and their progeny are overruled 
to the extent they are inconsistent with today
™s decision.
 spondent customarily communicates with its employees 

by such means.  
Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
defaced, or cov
ered by any other material.  I
f the R
e-spondent has gone out of business or closed the facilities 
involved in these proceedings, the Respondent shall d
u-plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees 
employed 

by the Respondent at any time since July 7, 2011.
ﬂ 2.  
Add the following as paragraph 2(c)
 and renumber 
subsequent paragraphs.
 ﬁ2(c) 
Compensate 
Mariela Soto, Alan Pineda, and 
Anahi Figueroa
 for the adverse tax consequences, if any, 
of receiving 
lump-sum backpay award
s, and file a report 
with the Social Security Administration allocating the 
backpay awards to the ap
propriate calendar quarters 
for 
each employee.
ﬂ  3. 
 Substitute the attached notice for that of the admi
n-istrative law judge. 
  APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE 
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
  FEDERAL
 LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge or constructively discharge 
you for engaging in protected concerted activities. 
 WE WILL NOT
 threaten you with discharge if you e
n-gage in protected concerted activities.
 WE WILL NOT
 transfer you to less desirable shifts for 
engaging in protected 
concerted activities. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL
, within 14 days from the date of the Board
™s Order, offer Mariela Soto, Alan Pineda, and Anahi 
Figu
eroa full reinstatement to their former jobs or, if any 
of those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any ot
h-
er rights or privileges previously enjoyed.
                                                             106 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD 
  WE WILL 
make Mariela Soto, Alan Pineda,
 and Anahi 
Figueroa
 whole for any loss of earnings and other ben
e-fits suffered as a result of the discrimination against 
them, less any net interim earnings, plus interest.
 WE WILL 
compensate Mariela Soto, Alan Pineda, and 
Anahi Figueroa
 for the adverse ta
x consequences, if any, 
of receiving lump
-sum backpay awards, and 
WE WILL 
file 
a report with the 
Social 
Security Administration alloca
t-ing the backpay awards to the appropriate calendar qua
r-ters for each employee.  
 WE WILL
, within 14 days from the date of
 the Board
™s Order, remove from our files any reference to the unla
w-ful discharges and constructive discharges of Mariela 
Soto, Anahi Figueroa, and Alan Pineda
, and 
WE WILL
, within 3 days thereafter, notify each of them in writing 
that this has been done a
nd that the discharges will not be 
used against them in any manner, including but not li
m-ited to, as a basis for future personnel action against 
them, or referred to in response to any inquiry from any 
employer, employment agency, unemployment insurance 
office, or reference seeker, or otherwise used against 
them.
 DON 
CHAVAS
, LLC
 D/B/A
 TORTILLAS 
DON CHAVAS   
  The Board
™s decision can be found at
 www.nlrb.gov/case/28
ŒCAŒ063550
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.    Sophia Alonso, Esq., Paul 
Irving, E
sq.,
 and
 John G
iannopo
u-los, E
sq., 
for the General C
ounsel.
 John J. Munger, Esq. 
and
 David Ruiz, Esq., 
for the Respondent.
 DECISION
 STATEMENT OF THE 
CASE
 CHRISTINE 
E.
 DIBBLE
, Administrative Law Judge. 
 The case 
was tried i
n Tucson, Arizona, on Augu
st 22
Œ24, 2012, and 
Octo
ber 1
Œ3, 2012.
1  Mariela Soto (Soto)
 filed the charge in 
Case 28
ŒCAŒ063550 on August 29, 2011.  Anahi Figueroa 
(Figueroa) filed the charge
 in C
ase 28
ŒCAŒ067394 on October 
24, 2011.  
Figue
roa filed an amended charge in C
ase 28
ŒCAŒ1 All dates are in 2011, unless otherwise indicated.
 067394 on November 28, 2011. 
 The Regional Director for 
Region 28 of the National Labor Relations Board 

(NLRB/Board
) issued an 
order 
consolidating 
cases, 
consolida
t-ed 
complaint and 
notice of 
hearing on November 30, 2011.  
Respondent filed a timely answer on 
December 13, 2011, den
y-ing all material allegations in the consolidated complaint.  By 
motion dated September 7, 2012, the Acting General Counsel 
(General Counsel) for NLRB moved to amend the complaint to 
include renumbering of paragraphs 2(j) to 2(o), 4(i
) to 4(j)
, and 
4(j) to 4(k). The General Counsel™s motion to amend also i
n-cluded a request to add paragraph 4(i). 
 Paragraph 4(i) reads as 
follows:
  Since about September 4, 2011, Respondent, by Jesus Arturo 
Olguin, by telephone, threatened its employees w
ith discharge 
because they ceased working concertedly and engaged in a 
strike.
  By Order dated September 19, 2012, I granted the motion to 
amend. 
 Payless Drug Stores
, 313 NLRB 1220, 1221 (1994).
 The amended complaint alleges that Respondent violated 
Secti
on 8(a)(1) of the National Labor Relations Act (the Act) 
when (1) on or about July 7, 2011, Respondent transferred Soto 

to a different work shift, thus causing her termination; (2) on or 
about September 4, 2011, Respondent, by Jesus Arturo Olguin 
(Olguin),
 by telephone, threatened its employees with discharge 
because they stopped working concertedly and engaged in a 
strike; (3) on or about September 4, 2011, Respondent di
s-charged employees Figueroa and Alan Pineda (Pineda); and (4) 
in or about mid
-September
 2011, Respondent transferred 
Figueroa (who had been rehired) 
to a different work shift thus 
causing her termination.  
 Based on the entire record, including my observation of the 
witnesses™ demeanor, and after considering the General Cou
n-
sel™s and Respond
ent™s briefs, I make the following
  FINDINGS OF 
FACT
 I. JURISDICTION
 Respondent, an Arizona limited liability company
, with an 
office and place of business in Tucson, Arizona, produces, 
distributes, and sells tortillas and related products.
 Respondent cont
ests the Board™s jurisdiction in this matter. 
Respondent argues that it has not during the past 12 months and 
at all material times purchased and received, at its facility in 
Tucson, Arizona, goods valued in excess of $50,000 directly 
from points outside t
he State of Arizona. 
 Respondent admits it 
engaged in commerce outside the State of Arizona but contends 

the dollar amounts are below the jurisdictional requirements 
and have a de minimis effect on interstate commerce.  
 The General Counsel argues that und
er an indirect inflow 
theory of the case, Respondent meets the jurisdictional r
e-quirements of the Act. 
 Indirect inflow refers to the purchase of 
goods or services that originated outside of the employer™s 
State, but purchased by the employer from a seller
 in the 
State.
 In 
NLRB v. Jones & Laughlin Steel Corp
., 301 U.S. 1(1937), 
the Supreme Court held that the Commerce Clause of the U.S. 
Constitution gave Congress the authority to regulate labor di
s-putes of employers whose activities ﬁaffectedﬂ interstate co
m-merce, thus upholding Section 10(a) of the National Labor 
                                                            DON CHAVAS 
, LLC D
/B/A TORTILLAS DON CHAV
AS 107 Relations Act (NLRA/
the 
Act). 
 Section 2(6) 
and
 (7) of the Act 
defines ﬁcommerceﬂ and ﬁaffecting commerce.ﬂ  This statutory 
jurisdiction to regulate labor disputes includes both unfair labor 
practi
ces and representation questions. 
 Due to the broad po
w-ers granted it to regulate industrial relations of employers e
n-gaged in interstate commerce, the Board never found it effe
c-tive to exercise its full powers.  Therefore, over time, the Board 

exercised i
ts discretion to decline jurisdiction in certain areas.  
In 1950, the Board developed jurisdictional standards for a 
uniform assessment of determining jurisdiction, with modific
a-tions of the standards in 1954 and 1958.  However, the Board™s 
use of its disc
retionary powers to exercise jurisdiction resulted 
in Supreme Court rulings and Congress limiting the Board™s 
power to decline jurisdiction.  Congress added Section 14(c)(1) 
& (2) in the Landrum
-Griffin amendments of 1959. 
 Thus
, Congress approved of the B
oard declining jurisdiction invol
v-ing an entire class of smaller employers, but prohibited it from 

declining over employers covered under the jurisdictional 
standard in effect
 on August 1, 1959.  
Nonetheless, the Board 
continues to have broad discretion to
 decline jurisdiction.  The 
Federal courts have uniformly observed that the Board is not 
required to adhere to its jurisdictional standards but usually 
follows it. 
 The court in 
NLRB v. Erlich™s 814
, 577 F.2d 68, 71 
(8th 
Cir. 1978), noted an administrative
 standard ﬁis a discr
e-tionary standard which the Board has imposed upon itself. 
Where statutory jurisdiction exists
 . . . the Board had the a
d-ministrative discretion to disregard its own self
-imposed juri
s-dictional yardstick.ﬂ However, the Board cannot ass
ert jurisdi
c-tion if the employer™s business does not involve interstate 
commerce that exceeds the de minimis level. 
 Monetary sums 
far smaller than those at issue have been found by the Board to 
exceed the de minimis level. 
 (Marty Levitt
, 171 NLRB 739 
(19
68), held that $1500 in out
-of-state activities ﬁis more than 
the trifle or matter of a few dollars, which the courts have cha
r-acterized as de minimis.ﬂ)
 Respondent argues that because it sold exclusively to in
-state 
businesses and purchased solely from in
-state enterprises, it has 
not engaged in interstate commerce within the meaning of Se
c-
tion 2(6).  In addition, Respondent contends jurisdiction is not 
proper because the alleged unfair labor practices are not ﬁthe 
type of intrastate activities that if wid
espread, would substa
n-tially decrease the flow of interstate commerce.ﬂ
  (R. Br. p.
 13.)2  I find that the alleged unfair labor practices at issue are e
x-actly the type of activities Congress envisioned when passing 
the Act.
  Changing the terms and conditions of employment in 
retaliation for engaging in concerted activity would tend to lead 
to a labor dispute that would ﬁburden or obstruct commerceﬂ or 
the ﬁfree flowﬂ of commerce. 
 Respondent admitted that the 
alleged actions 
had caused the loss of customers. 
 Therefore, 
presumably, reducing the amount of goods sold intrastate and 
the amount of supplies needed to purchase from interstate su
p-pliers, thus burdening the ﬁfree flowﬂ of commerce.  Stoppage 
2 Abbreviations used in this decision are as follows: ﬁTr.ﬂ for tra
n-
script; 
ﬁR.
 Exh.
ﬂ for Respondent™s exhibit; ﬁGCﬂ for General Counsel™s 
exhibit; ﬁGC Br.ﬂ for the General Counsel™s brief; and ﬁR
. Br.ﬂ for 
Respondent™s brief.
 or disruption of work in T
ucson involves interruptions in the 
steady stream into and out of Arizona, of credit, cash, and su
p-plies.  Congress has explicitly regulated transactions and goods 
in interstate commerce and also activities which in isolation 
might be found to be ﬁmerely l
ocal but in the interlacings of 
business across state lines adversely affect such commerce.ﬂ  
See 
Polish National Alliance v. NLRB
, 322 U.S. 643 (1944); 
NLRB v. Reliance Fuel Oil Corp
., 371 U.S. 224 (1963).    
 Although Respondent argues the Board™s assert
ion of juri
s-diction is inappropriate because it conducts business intrastate, 
under the indirect inflow theory of jurisdiction the evidence 
clearly establishes that the jurisdictional standard has been met. 
 The evidence establishes that Respondent purchas
ed the m
a-jority of its supplies from Food Source International, LLC 
(FSI), a wholesale supplier of baking and food products with its 
office located in Tempe, Arizona.  Weston Huber (Huber), 
office and operations 
manager for FSI, testified on behalf of the 
General Counsel.  FSI supplies Respondent with wholesale 
baking ingredients.  Huber explained the record keeping system 
he utilized to track the products sold to Respondent, the price 
Respondent paid for the products, and the 
State of origin of the 
product
s.  (Tr. 170, 190, 193, 195
Œ196, 206.)  Huber produced 
evidence establishing that Respondent purchased and received 
goods totaling $51,755.50 from FSI for the period August 2011 
through July 2012. 
 (GC Exh
s. 9, 10.)  FSI purchased the su
p-plies it sold to R
espondent from out
-of-state vendors.
  (GC Br. 
p. 13, 15, 16; GC Exh
s. 12, 13; Tr. 140, 161
.)   Juan Valdez, owner of A & P Paper & Plastic Supplies (A & 
P), testified that his company supplied Respondent with tortilla 
bags from October 2010 through March 2
012.
  (Tr. 626.) 
 He 
noted that the bags supplied to Respondent were purchased by 
his company from a supplier in California.
  The documentary 
evidence establishes that A & P provided Respondent with 
supplies totaling $6,286.40. 
 (Tr. p. 626
Œ630; GC Exh. 36
.)  
Additionally, Respondent paid life and property insurance pr
e-miums to American Family Insurance (AFI). 
 AFI™s billing 
statements were sent to Respondent from Wisconsin and R
e-spondent in turn sent its premium payments to Wisconsin. 
 Respondent paid $5,0
28.40 in insurance premiums for the per
i-od at issue. 
 (GC Exh
s. 19, 20, 34.)
 Respondent does not specifically dispute the dollar figures 
set forth above, but rather contends the jurisdictional standard 
has not been met because FSI ﬁmarked upﬂ the cost of t
he 
products sold to Respondent.  Under Respondent™s theory, the 
jurisdictional amounts should be calculated based on the price 
FSI paid for the goods before selling them to Respondent.
  (R. 
Br. p.
 16.) 
 However, Respondent provides no case law and I 
can fi
nd none to support this argument. 
 I also reject Respondent™s argument that the period in which 
purchases from suppliers other than FSI were made may not be 
considered because the ﬁadditional amounts the government 

attempts to include are from a variety of
 different time periods 
that do not correspond with the FSI evidence. 
 To allow the 
government to include these additional amounts would be to 

allow the government to base its discretionary dollar amount on 

a representative period of time well beyond the 1
2 months a
l-lotted.ﬂ 
 (R. Br. p. 18.)  Even assuming that Respondent™s a
r-gument has merit, the total dollar amount from FSI alone is 
                                                            108 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD 
  sufficient to meet the statutory and jurisdictional standards and 
is more than a de minimis amount. 
 Clearly, Respondent pu
r-chased and received more than $50,000 in products which ori
g-inated outside of the 
State of Arizona.  Including the amounts 
from A & P and AFI, the evidence of record establishes that 
more than the minimum jurisdictional amount has been met.  
 Accordingly, 
I find that Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
 II. SUPERVISORY AND AGEN
CY STATUS OF ADRIAN 
OLGUIN
 The General Counsel alleges that Respondent™s son, Adrian 
Olguin (Adrian), is a super
visor or, in the alternative, an agent 
of Respondent.
3  However, Respondent disagrees with this 
designation, asserting Adrian was merely a worker. 
 The burden of establishing supervisory status is with the pa
r-ty alleging that status. 
 The party asserting s
upervisory status 
must set forth specific facts which prove the existence of s
u-pervisory authority.  Under Section 2(11) of the Act, the status 

of supervisor is determined by the duties performed and not the 

title or job classification. 
 Section 2(11) defi
nes a supervisor as 
any person
   having authority, in the interest of the employer, to hire, tran
s-fer, suspend, lay off, recall, promote, discharge, assign, r
e-
ward, or discipline other employees, or responsibly to direct 
them, or to adjust their 
grievances, or effectively to reco
m-mend such action, if . . . such authority is not of a merely ro
u-tine or clerical nature, but requires the use of independent 
judgment.
  The Act also provides that an individual who is an agent of 
the employer is, in effec
t, the employer for purposes of a
s-sessing responsibility in matters over which the Board has j
u-risdiction.  The Board applies common
-law principles to dete
r-mine if an individual possesses apparent authority to act for an 
employer.  In 
Comau, Inc
., 358 NLRB
 593Œ594
 (2012), the 
Board listed the principles as (1) an indication by the principal 

to a third party that creates a reasonable belief that the alleged 

agent has been authorized by the principal to act; and (2) the 

principal intended or should have reali
zed that its conduct is 
likely to create the third party to believe the agent is authorized 
to act for the principal. 
 See 
Pan
-Oston Co
., 336 NLRB 305, 
305Œ306 (2001).    
 Adrian started his employment at the company in 2011.  
Adrian worked the production 
line and assisted Respondent 

with the daily operations of the factory and store.  When Olguin 
was absent from the factory, Soto, Figueroa, and Pineda o
b-
served Adrian grant time off to employees, schedule shifts, 
assign job tasks, resolve employee and custo
mer complaints, 
receive products from vendors, and resolve vendor disputes.
  (Tr. 353
Œ356, 368
Œ372, 453
Œ466, 550, 553
Œ561.)  Olguin a
r-rived at the factory at 7
 a.m. to collect the tortillas produced on 
the night shift and left soon after to deliver product
s to his cu
s-tomers.  In his absence, Adrian assigned Soto job tasks and 
addressed her workplace complaints.  Soto observed Adrian 
3 Despite being subpoenaed by the General Counsel to testify at the 
hearing, Adrian Olguin did not appear
.   address customer complaints, operate the register in the retail 

store, sign vendor invoices, accept mail, and compose the e
m-
ployees™ work schedules. 
 (Tr. 553
Œ556.)  She was also aware 
of Adrian changing the shifts of two employees, Eduardo and 
Donaeva (last names unknown).  Soto admitted that she would 

make requests for days off work to Olguin but also has, on 
occasion, made the
 same requests to Adrian. 
 (Tr. 557.)  Lik
e-wise, Pineda observed Adrian accept delivery of weekly su
p-plies from vendors, requested days off from Adrian in Olguin™s 

absence, and made workplace complaints to Adrian in Olguin™s 
absence. 
 (Tr. 353
Œ356.)  Figue
roa observed Adrian address 
customer complaints, conduct inventory, and order supplies 
from vendors.
  (Tr. 452
Œ463.) 
 The evidence establishes that Adrian meets the statutory de
f-inition of supervisor.  Adrian was intimately involved in the 
daily management
 of the factory and workers.  Olguin admitted 
that he was infrequently at the factory and in his absence Adr
i-an had the authority to resolve ﬁproblemsﬂ that arose. 
 (Tr. 21, 
272.)
4  Despite Respondent™s assertion that Adrian did not e
x-ercise independent ju
dgment in performing his job duties, the 
evidence is to the contrary.
5  Adrian assigned employees™ daily 
tasks, changed employees™ shifts, mediated workplace disputes, 
and instructed employees on the number of tortillas to produce 
4 Olguin testified that Adrian was not allowed to independently 
make decisions.  He contended Adrian had to consult with him each 
time he signed for a purchase order from a supplier or assigned wor
k-
ers™ schedules.  Olguin stated Adrian and various other employees 
staffed the cash register.  He agreed that Adrian received and opened 

the mail but only if given permission by him. 
 He denied that Adrian 
independently made decisions to order supplies, but
 rather insisted 
Adrian had to call him to ask what supplies should be ordered. 
 Accor
d-
ing to Olguin, Adrian notified him of customer or employee co
m-plaints, which he would resolve or tell Adrian how to resolve them.
  (Tr. 221
Œ228, 232, 235
Œ236, 238.)  Olg
uin also testified that Adrian 
was not allowed to interview or hire new workers. 
 (Tr. 830
Œ833
.)  I do 
not credit Olguin™s testimony that he did not allow Adrian independent 
authority to make decisions in the workplace.  Olguin acknowledged 
that he was fre
quently away from the factory making deliveries to 
customers.  He also admitted that if there was a ﬁproblemﬂ at the fact
o-
ry while he was away, Adrian had the authority to resolve the issues. 

(Tr. 21.)  Soto, Figueroa, and Pineda credibly testified Adrian 
frequen
t-ly made managerial decisions without first consulting Olguin.  Adrian 
provided no testimony or sworn affidavit contradicting them on this 
point. Although coworkers Yolanda Gonzalez (Gonzalez), Jesus Arvizu 
(Arvizu), Esmeralda Graciano (Graciano), a
nd Marcos Arvizu (M. 
Arvizu) testified they did not perceive Adrian to have supervisory 
status, they did not contradict the testimony of Soto, Figueroa
, and 
Pineda that they observed him perform uniquely supervisory job duties.
 5 Olguin attempted to minimi
ze Adrian™s authority over the emplo
y-ees by testifying that in his absence from the factory, he would often 
leave Benjamin Rodolfo (Rodolfo) or Alma Davila (Davila) in charge 
of the facility. 
 (Tr. 327
Œ328.)  However, I do not credit his testimony 
on this 
point. 
 Neither employee provided testimony to corroborate 
Respondent on this point.
  Further, Respondent was unsure if the tenure 
of their employment corresponded to the timeframe at issue.  Finally, 
there was more persuasive and probative testimony from 
Soto, 
Figueroa, and Pineda that Adrian (and not 
Rodolfo
) was most likely to 
resolve issues and issue instructions in Respondent™s absence.  I credit 
their testimony on this point.  The evidence establishes that many of the 
employees perceived Adrian to be 
a supervisor and have the authority 
to speak on behalf of Respondent.
                                                                                                                        DON CHAVAS 
, LLC D
/B/A TORTILLAS DON CHAV
AS 109 daily.
  It should again b
e noted that none of the witnesses co
n-tradicted the testimony of Soto, Figueroa
, and Pineda that they 
observed Adrian perform these, and other, uniquely supervisory 
duties.
 Adrian also meets the definition of an agent based on the a
p-parent authority test. 
 The employees were aware of the familial 
connection between Olguin and Adrian. 
 The Board has held 
that family relationship is a factor to consider in determining 
apparent authority and when viewed based on the totality of the 

record, may be sufficient to
 find agency based on apparent 
authority.
  Laborers Local 270 (OPEIU Local 29)
, 285 NLRB 
1026, 1028 (1987). 
 Olguin used Adrian to communicate his 
instructions to the employees. 
 (Tr. 21
Œ23, 221
Œ238
.)  Thus, 
intending to cause the employees to believe that
 Respondent 
had authorized Adrian to oversee factory operations and resolve 
employee concerns.  He also testified that Adrian informed him 
of ﬁeverythingﬂ because of the trust they had for each other.
  (Tr. 23
.)  There is no evidence that Olguin placed thi
s type of 
unqualified trust to carry out his instructions in any employee 
other than Adrian.  
 Based on Adrian™s role as Respondent™s ﬁmouthpiece
,ﬂ au-thority to interface with customers, vendors, and employees to 
resolve to disputes, and Respondent™s admit
ted implicit trust in 
Adrian as his son and confidante, I find that Soto, Figueroa, and 

Pineda would reasonably believe that Adrian was reflecting the 
company policy and acting on behalf of Respondent. 
 See 
Guille Steel Products Co.
, 303 NLRB 537, 539 (199
1).  
 I find, therefore, that the evidence establishes Adrian meets 
the definition of a supervisor and an agent as set forth in Se
c-tions 2(11) 
and
 (13) of the Act.
 III.  ALLEGED UNFAIR LABOR
 PRACTICES
 1. 
 Overview of Respondent™s 
operation
 As noted above, 
Respondent operates a tortilla production 
factory.  The tortilla factory operates 24 hours each day.  R
e-spondent also has a retail store in a portion of the building that 

houses the tortilla factory. 
 The retail store is open to the public 
from 8 a.m. to 8
 p.m. (Tr. 450, 545).  Respondent distributes 
and sells its products to businesses within the state of Arizona. 

(GC 
Exh. 
2; Tr. 34
Œ35.)  The company employs approximately 
eight tortilla production workers to staff two shifts. 
 The mor
n-ing shift encompasses
 the hours of 4 a.m. to 4 p.m. and the 
evening shift is from 4 p.m. to 4 a.m. 
 Two of the eight e
m-ployees work a weekend shift from Friday through Monday to 

cover the days employees on the Sunday through Thursday 
shifts are not at work. 
 The evidence of re
cord establishes that 
occasionally some workers are scheduled to start at 6 a.m. for 
the morning shift or 2 p.m. for the evening shift.
 The tortilla workers are responsible for working the produ
c-tion line to produce tortillas. 
 A normal shift produces 70 p
ack-ages of tortillas an hour.  Each package contains a dozen torti
l-las for a total of 840 packages on both shifts. 
 The production 
line consists of four stations: ﬁboleadoraﬂ (machine which cr
e-ates the dough), ﬁwheelﬂ (machine which presses the dough 
into 
a tortilla shape), griddle (cooks the dough), and packing 
area (the station used to package the tortillas).  During a fully 
staffed shift, a worker spends approximately 
one-half
 hour at a 
station per hour. 
 (Tr. 491
Œ492, 808
Œ810.)
 Olguin is the owner, pres
ident, and manager of Respondent 
and has held those positions since purchasing the business in 
approximately 2010.
  (Tr. 80, 83
Œ85.)  Olguin is also the sole 
member of the limited liability company.  
 Adrian worked from 8 a.m. to 6 p.m. and he oversaw the 
workers on the morning shift and a portion of the evening shift. 
In Olguin™s absence from the factory, Adrian had the authority 
to resolve employee and customer complaints.  Olguin comm
u-nicated instructions to the employees through Adrian.  Adrian 
approved
 employee shift changes, operated the retail store™s 
cash register, received company mail, signed vendor invoices,
 and conducted inventory.
 Soto first began working for Respondent as a tortilla produ
c-tion worker in mid
year 2009 until March 2010. 
 She retur
ned to 
the job in the summer of 2010 and worked until Davila, title 
unknown, terminated her at the end of 2010.  As a result of that 
termination, Soto filed a complaint with the Human Rights 
Commission and was subsequently rehired a month later.  Upon 
her 
rehire in early 2011, she was assigned to the same shift she 
had worked prior to her termination (4 a.m. to 4 p.m. Monday 
through Friday).  Throughout her periods of employment with 
Respondent, Soto was assigned to work from 4 a.m. to 4 p.m. 

Friday through
 Monday.
  (Tr. 549
Œ550.)  
 Figueroa was hired by Respondent in February 2011 as a to
r-tilla production worker.  She was assigned to work Friday 
through Monday fro
m 4 a.m. to 4 p.m., except for 4
 days in 
August when she was assigned to the night shift to acc
omm
o-date her mother™s illness. 
 (Tr. 507
Œ508, 511
Œ512.)  Due to a 
dispute with Adrian about workplace conditions, on September 
4, 2011, Figueroa and Pineda walked off the job.  Subsequen
t-
ly, Respondent contacted her and offered to rehire her into her 
forme
r position.  Figueroa agreed and Respondent rehired her 
in approximately mid
-September 2011.  Figueroa was again 

assigned to work from 4 a.m. to 4 p.m. Friday through Monday.  

Approximately a week after she was rehired to work the day 
shift, Respondent tra
nsferred her to the evening shift. (Tr. 514
.)   Pineda was employed with Respondent on three separate o
c-casions.
6  He worked for the tortilla factory in 2010 and 2011. 
 He was employed with the Respondent approximately 8 months 

in 2010.  In February 2011, 
Pineda returned to work at the to
r-tilla factory with a schedule of 6 days a week from 4 a.m. to 4 
p.m. (Tr. 353).    
 2. Workers™ complaints regarding workplace conditions 
 Beginning in the summer of 2011, Soto and other workers 
began to complain to each o
ther about malfunctioning equi
p-ment, excessive heat in the factory, lack of proper pay, wor
k-place injuries, and workplace sexual harassment.  
 Workers™ Complaints about Wages
 Soto and Figueroa on several occasions discussed Respon
d-ent™s failure to pay them
 overtime.  Figueroa, like Pineda and 
Soto, protested the lack of pay for overtime work.  She encou
r-
aged her coworker, Macario, to join her in telling ﬁArturo [O
l-guin] to pay us the extra hours that we wer
e putting in so that 
we could
Šthat way, we could ma
ke a little bit more money.ﬂ 
 6  The record is unclear on the specific dates for the three separate 
periods Pineda was employed by Respondent.
                                                             110 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD 
  (Tr. 485
Œ486
.)  Pineda also discussed with the Soto and 
Figueroa and complained to Olguin about Respondent™s failure 
to pay them the legally mandated minimum wage or for ove
r-time worked.
  (Tr. 359
Œ360
.) 7  Workers™ Complaints 
about Malfunctioning Equipment and 
Excessive Heat
 During the summer, Soto, Figueroa, and Pineda began to 
complain among themselves about the excessive heat inside the 

factory, compounded by the malfunctioning equipment. 
 Soto 
reported machine breakdowns to Respondent and discussed 

with her coworkers the physical effects some of the machine 
malfunctions had on them.  She noted that she and other 
coworkers complained to management that faulty gas burners 
on the grill caused 
excessive fumes resulting in headaches. 
 (Tr. 
557, 565
Œ566.)  Soto observed Pineda suffer an asthma attack 
because a broken part on one of the machines caused excessive 
heat inside the factory.  Sotoreported the problem to Adrian but 

it was not fixed.  Res
pondent was aware of employee co
m-plaints regarding malfunctioning equipment and excessive heat 
inside the factory.  Workers also complained to Olguin about 
the broken extractor used to cool the equipment.  In the summer 
of 2011, the employees told him the 
extractor was not properly 
cooling the facility and making it too hot.  Olguin also 
acknowledged other instances of machine malfunctioning du
r-ing the period at issue, which he must have been informed 
about from his workers because, according to his testimo
ny, he 
spent little time in the factory.  (Tr. 272
Œ273.)
8   In the summer of 2011, a machine malfunctioned causing it 
to become too hot inside the factory for some of the workers, 

including Pineda.  Pineda complained to Respondent that the 
heat in the fact
ory worsened his asthma and he heard other 
workers complain among themselves about painful urination 
and peeling skin as a result of the heat. 
 He asked Respondent 
to resolve the uncomfortable working conditions. 
 (Tr. 363
Œ365.)  Throughout the summer, how
ever, the heat inside the 
factory continued to exacerbate Pineda™s asthma and make it 
physically uncomfortable for other workers.  
 Workers™ Complaints about Workplace Injuries 
and 
General 
Working Conditions
 Pineda discussed with Soto, Figueroa, and other 
workers 
steps management should take to lessen workplace injuries.  
7  Olguin testified that none of the employees complained to him 
about hi
s failure to pay them minimum wage or for overtime worked.  I 
do not credit Olguin™s testimony on this point.  Unlike the charging 
parties, Olguin could not provide any corroborating evidence to refute 
the witnesses™ testimony that they complained to him o
n several occ
a-sions about Respondent™s failure to provide them with overtime pay or 
legally mandated minimum wage. 
 8  Olguin claims not to recall which workers informed him of the 
malfunctioning equipment.  Gonzalez testified that she heard workers 
compla
in to Olguin about broken equipment but did not specify the 
employees.  Therefore, the only testimony that identifies with any 
specificity the individuals complaining to him about faulty equipment 

are Soto, Figueroa, and Pineda. 
 Therefore, I credit their 
testimony on 
this point that they complained among themselves and to Respondent 
regarding excessive heat inside the factory and the adverse physical 
effects they experienced. 
 Pineda suffered injury and observed that other workers injured 
themselves working on the machines because they were not 

provided with the proper safety equipment.  For example, while 
clean
ing the wheels and blades on the equipment, Pineda su
f-fered burns to his arms and hands.  He also noted that several of 
his coworkers burned their hands and arms from cleaning the 
griddle. 
 (Tr. 378
Œ381
.)  He told Adrian that Respondent nee
d-ed to purchase 
protective gloves for the workers to use to avoid 
getting burned by the griddle.  Respondent never purchased 

effective protective gloves.
  (Tr. 381
Œ382
.)   Pineda discussed with his coworkers actions they could take 
to improve their working conditions.  He
 noted Respondent 
gave workers only one 15
-minute break in a 12
-hour workday.  
After much discussion among them, Pineda and several 

coworkers asked Respondent for a few extra minutes of break 
time. 
 There is no evidence that Respondent acquiesced to their 
demands. 
 Pineda also complained to Respondent about the 
lack of drinking water for the employees. 
 (Tr. 383
Œ384.)
 Soto™s and Figueroa™s Complaints of Being Subjected to
 Sexual Harassment
 Figueroa spoke with other coworkers about sexual haras
s-ment she was 
subjected to by Adrian.  She and Soto observed 
Adrian treat a female coworker, Lucia, more favorably in gran
t-ing absences from work because she allowed him to fondle her. 
(Tr. 471
.)9  Figueroa also discussed with Soto that Adrian made 
sexual advances towar
ds her, which she rejected.
  (Tr. 472
Œ483.)  In addition to Soto, she also talked about Adrian™s beha
v-ior towards her with another co
worker, Chella (last name u
n-known).
10  Figueroa conversed with Pineda about the excessive 
heat inside the factory, which cau
sed them to get sick. 
 Soto encouraged Figueroa to complain to Olguin about the 
sexually harassing nature of Adrian™s remarks and actions t
o-wards her in the workplace.  Soto and Figueroa complained 
among themselves the preferential treatment Adrian showed 
towards ﬁLuciaﬂ because ﬁshe would allow him to grab ever
y-thing and she would hide in the bathroom with him.ﬂ
  (Tr. 571.)  
Other examples of Adrian™s sexually harassing behavior i
n-cluded, placing his hands towards Soto™s breasts and commen
t-
ing on their siz
e and remarking on the size of Figueroa™s bu
t-tocks and vagina.
  (Tr. 574
Œ575
.)11   9  There was no testimony from Lucia or Adrian refuting Soto™s and 
Figueroa™s te
stimony on this point.   
 10  Although, Chella did not testify at the hearing and corroborate 
Figueroa on this point, I credit Figueroa™s testimony because it is co
n-
sistent with the totality of the evidence. 
 Further, Respondent presented 
no evidence to ref
ute her on this point.  
 11  Olguin denied that Soto or Figueroa complained to him about 
Adrian sexually harassing them prior to their filing a charge with the 
Arizona Attorney General™s Office of Civil Rights Division (AZ Atto
r-ney General) in October 2011.
  Although Olguin denies knowledge of 
complaints about sexual harassment, I do not find him credible on this 
point.  Unlike the charging parties, Respondent was not able to provide 
any persuasive corroborating testimony or other evidence to support his 
ass
ertion that Soto and Figueroa never complained to him about sexual 
harassment. 
 Respondent provided testimony from Yolanda Gonzalez, 
current employee, to support his assertion that he was unaware of all
e-gations of sexual harassment.  Gonzales testified tha
t she never wi
t-nessed Adrian making sexual remarks towards the women at the factory 
                                                                                                                       DON CHAVAS 
, LLC D
/B/A TORTILLAS DON CHAV
AS 111 3. Soto™s shift change and subsequent termination
 Approximately
 15 days before July 3, Soto asked Respon
d-ent if she could be absent from work that day because she 
wanted to g
o shopping for her children.  She noted that Olguin 
told her ﬁto tell Adrian because he wasn™t in charge of the 
scheduling or time off.ﬂ
  (Tr. 576
Œ577
.)12  Therefore, a few 
days prior to July 3, Soto told Adrian that Olguin instructed her 
to ask him for per
mission to be absent from work on July 3.  
Adrian denied her request.  Soto again approached Olguin and 
asked to take July 3 off. 
 It is undisputed that during this co
n-versation he allowed her to take July 3 as an authorized a
b-sence.
 On July 4, 2011, Soto reported for duty at her normally 
scheduled time, 4 a.m., but a coworker, Francisco, greeted her 

at the factory door and informed her she was not scheduled to 
start work until 6 a.m.  No one from the factory had called to 
notify her o
f the change.  Adrian was standing behind Francisco 
laughing at her while Francisco told her she could not come 
into the facility until her start time of 6 a.m. 
 (Tr. 579
Œ580.)  
Soto waited outside the factory until 6 a
.m. to begin work. 
 Later the same da
y (July 4) an argument occurred at the fa
c-tory involving Soto, Figueroa, and Adrian.  The argument b
e-
gan when Adrian entered the factory stating, ﬁ
. . . he didn™t give 
a fuck if he was sued for sexual harassment
.ﬂ  (Tr. 581.)  
He 
continued to direct a stri
ng of profanities towards her and 
Figueroa because of their complaints that he had subjected 

them to unwanted sexual advances.  A coworker, Betty (last 
name unknown) intervened and told them to stop the argument 
because customers in the retail area could h
ear the shouting.
  (Tr. 582
.)  The argument ended and everyone returned to work.  
Thereafter, Soto finished her shift and left work.  The following 
Friday (July 7) she was scheduled to work her normal shift.  
However, Soto was notified through her aunt tha
t Respondent 
had changed her work shift from 4 
a.m to 4 p.m. to 2 p.m. to 4 
a.m.
  (Tr. 582
.)  Soto testified that she telephoned Olguin and, 
ﬁI told him not to change me over to the nightshift because the 
children™s father worked at night and I wouldn™t ha
ve anybody 
to leave the children with.ﬂ 
 (Tr. 583.)  When he refused to 
change his decision, she accused him of changing her shift in 
retaliation for the complaints of sexual harassment she made 
against Adrian.  According to Soto, Olguin leveled profanitie
s at her and hung up the phone.  Soto did not return to work b
e-cause there was no one at night to care for her children, ages 5 

and 11.
  (Tr. 584.)  July 4, 2011, was her last day of emplo
y-but claimed to have observed Figueroa making sexual comments to 
Adrian. 
 (Tr. 668
Œ671.)  However, she admitted that she ﬁbelieve[d]ﬂ 
she worked with Soto on just two occasi
ons. 
 (Tr. 641.)  Her limited 
contact with Soto, therefore, is insufficient to show that she was in a 
position to observe in 2011 that Soto never made allegations of sexual 
harassment to Respondent.  Furthermore, credible corroborating test
i-mony was provid
ed by Pineda that he too witnessed Soto being sexua
l-ly harassed by Adrian and complained about it to Respondent. 
 12 Olguin testified that he did not know if Adrian denied her request 
to be absent from work on July 3. 
 (Tr. p.
 308
.)  I credit Soto™s testim
o-
ny on this point.  Except for Olguin™s one line denial, the evidence is 

uncontradicted that Adrian refused her request for a 
1-day leave of 
absence for July 3
rd prompting her to again ask Olguin to grant her 
request.
 ment with Respondent. 
 Respondent insisted Soto was transferred to 
the afternoon 
shift because she was engaged in excessive conversation with 
Figueroa.
  (Tr. 299.)  He denied overhearing other workers 
discussing non work related issues.
  (Tr. 303
Œ304
.)  According 
to Respondent, the productivity on the morning shift suffer
ed 
because of the socializing between Soto and Figueroa.
  (Tr. 
817Œ818.)
13   4. Figueroa™s and Pineda™s work stoppage due to staff shortage 
and their subsequent discharges
 On September 4, 2011, Pineda, Figueroa, and Graceila 
(Fuentes) reported for the morni
ng shift at 4 a
.m.  However, 
after assessing the situation, they determined that with just 
three workers reporting for duty, each one would have to spend 
too much time in the hottest area of the factory, near the wheel 
and griddle.  Pineda explained that w
ith four workers, each 
person spent a half hour on each rotation in the heat by the 
griddle and wheel.  However, with only three people working, 

each person had to rotate into the area for an hour each time.
  (Tr. 369.)  Therefore, he called Adrian at 6 a
.m. to request that 
a fourth worker be sent to help them.  Adrian stated he would 

get a fourth person to assist them.  They continued cooking the 
tortillas while waiting for the fourth worker to arrive.  At a
p-proximately 7 a
.m., Pineda again called Adrian b
ecause the 
fourth worker had not arrived.  Pineda told Adrian, ﬁThat it was 
13 I do not credit Olguin™s testimony.  
Olguin claimed that he ove
r-heard S
oto and Figueroa discussing non
work related matters each time 
he went to the factory to pick up tortillas for delivery. 
 Respondent 
insisted Soto was transferred to eliminate her socializing with Figueroa 
and increase prod
uction on the morning shift. 
 Olguin was unable to 
produce documentation showing a decrease in productivity for the 

period at issue.  Olguin alleged production numbers were recorded on 
paper at the beginning of each shift.  He noted, ﬁAt 4 a.m., they had t
o leave me a note of how much was produced up until 4 a.m.ﬂ 
 (Tr. 804, 
806
.)  He testified that at 7 a.m. he would ﬁrecountﬂ the tortillas gene
r-ated between 4 a.m. to 7 a.m. daily to ensure the accuracy of the pr
o-
duction count.  At 8 p.m. nightly he also c
ounted the tortillas generated 
on the morning shift.
  (Tr. 804
Œ807.)  According to Olguin, the mor
n-
ing shift was producing 120 less packages of tortillas than normal. 

However, Respondent was unable to produce records or corroborating 
testimony to support his defense on this point.  
 Second, Respondent™s argument that Soto and Figueroa were the o
n-
ly empl
oyees engaging in conversation that was not work related strains 
credulity.  By his own admission, Olguin testified that he spent most of 
his time away from the factory delivering tortillas to customers.  He 
testified, ﬁI am never there [the tortilla facto
ry]. I am always working 
by delivering.ﬂ 
 (Tr. 272
.)  Therefore, his opportunity to overhear the 
workers™ conversations was, by his own admission, extremely limited.  
If he indeed observed Soto and Figueroa talking together, those occ
a-sions would have been
 infrequent. 
 The infrequency of his observation 
of charging parties™ engaging in no
nwork related conversation would 
not be sufficient to justify his excuse that he transferred Soto because 

she was the sole reason for a decrease in production numbers.  Des
pite 
his insistence that other workers were not engaging in excessive no
n-
work related conversations, I do not find him credible.  When que
s-tioned about employees complaining to him about broken equipment, 
he claimed he was in the factory infrequently but c
hanged his testimony 
to note that daily he overheard conversation between Soto and Figueroa 
because he was often in the factory.  This type of contradictory test
i-mony weighs negatively on the overall credibility of his testimony.
                                                                                                                                                          112 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD 
  too hot and with only three people that it was impossible to 
continue working without stopping throughout the entire day.ﬂ  

(Tr. 371.)  Adrian arrived at approximately 7:30 a
.m. and began 
yelling at the workers to make tortillas.  Pineda again co
m-plained to Adrian that they needed another worker to help b
e-cause they had been working short 
handed for several days.  
Adrian told him they would not get a fourth worker to assist 
them bec
ause the person he called would not answer the phone.
  (Tr. 372
Œ373.)  Pineda and Adrian continued to argue about the 
need for a fourth worker on the shift. 
 (Tr. 372
Œ373.)  Finally, 
Adrian told him
, ﬁGo to hell, you™re just a crybaby. Get the hell 
out of 
here.ﬂ Pineda and Figueroa left the building.
  (Tr. 373.)
14 Figueroa corroborated Pineda™s testimony regarding the 
events of September 4.  She told Adrian she could not work 
with just three workers because it made the job hotter and har
d-er.
15  (Tr. 488.)  Ad
rian told them, ﬁThat he wasn™t going to 
bring any fourth person, that if we wanted to work, to work like 

that, and if not, to go to hell.ﬂ
16  (Tr.
 495.)  Shortly thereafter, 
Figueroa and Pineda left the factory together because a fourth 
worker had not arri
ved.
 5. Olguin telephones 
Figueroa and Pineda after their walk out  
 Adrian called Olguin (who was in Mexico) to inform him 
that the morning shift was missing a fourth worker and two 

other workers (Pineda and Figueroa) were threatening to leave.  
Olguin 
told Adrian to find a fourth worker.  According to O
l-guin, Adrian again called to notify him that a fourth worker, 
Jesus Arvizu (Arvizu), had arrived to work.  Therefore, Olguin 
instructed Adrian to call Pineda and Figueroa to tell them they 
should return 
to work because he got a fourth worker to help 

them.
  (Tr. 821
Œ823
.)17  14  I find Pineda™s testimo
ny credible on this point.  It was corrob
o-
rated by a witness, Figueroa.  Further, Adrian did not provide testimony 
and Respondent did not provide persuasive evidence to refute Pineda 
on this point.  
 15  Pineda identified ﬁGracielaﬂ as the third worker pres
ent at the fa
c-tory that day.  However, Figueroa identified the third worker as ﬁChe
l-la.ﬂ 
 (Tr. 488.) The record is unclear if ﬁGracielaﬂ and ﬁChellaﬂ refer to 
the same worker.  The record establishes, nonetheless, that the parties 
agree that prior to Adria
n™s arrival at the factory; there were only three 
workers present.
 16  The interpreter corrected her interpretation of 
la verga
 to note the 
proper translation is ﬁTo go fuck offﬂ and not ﬁto go to hell.ﬂ
 17  I do not credit Olguin™s testimony that a fourth w
orker was s
e-cured to assist the employees for the remainder of the shift. Olguin 
admits that he does not know from first
-hand observation if a fourth 
worker ever appeared for work that day. 
 (Tr. 823.)  Respondent pr
o-
duced Arvizu to corroborate Olguin™s co
ntention that he got another 
worker to assist Figueroa and Pineda. 
 Although, Arvizu testified he 
was the ﬁfourth workerﬂ and arrived to work on September 4, 2011, at 
ﬁ7:00 or 8:00,ﬂ I find he woefully lacked credibility.  The majority of 
his testimony was
 accompanied by smirks, sarcasm, and evasion.  He 
gave intentionally deceptive and often confusing testimony.  An exa
m-ple is Arvizu™s testimony that he had worked for Respondent for the 
past two (2) to three (3) years and in 2011 he worked the entire year.
  He claimed that in 2011, for approximately 1 to 2 months he worked 
the same shift with Soto and Figueroa.  On cross
-examination, howe
v-
er, when presented with evidence of his 2011 incarcerations and depo
r-tation he continued to provide evasive answers and 
never admitted that 
he could not have worked for Respondent for all of 2011.  Based on the 
documentation in evidence, Arvizu was incarcerated from approximat
e-Pineda testified that Olguin told him he did not know if a 
fourth worker had arrived at the factory or if Adrian would be 
able to get a fourth worker to help them that day.
18  He testifi
ed 
Olguin told him, ﬁAdrian was going to fix that.ﬂ
  (Tr.
 444.)  Pineda and Figueroa insist that management never informed 

them that a fourth person arrived at the factory to work.  I find 

that the weight of the evidence supports them on this point.
19  Appr
oximately an hour after Pineda and Figueroa left the fact
o-ry, Olguin telephoned Pinedea and instructed him to return to 

work or he would be terminated.  Olguin told Pineda, ﬁ
. . . to go 
back to work because if not, I wasn™t going to be working there 
anymor
e.ﬂ 
 (Tr. 374.)
20  Pineda did not return to the factory 
ly March 18, 2011, to April 17, 2011, and again arrested in May 2011.  
After being confronted with
 the documentation, Arvizu reluctantly 
admitted to being incarcerated for 30 days in March 2011 and again in 
June 2011 before being deported to Mexico (GC Exh. 38
Œ40).  The 
record is devoid of evidence showing when or if Arvizu was re
-admitted to the count
ry in 2011.  During direct examination, Arvizu 
also gave confusing, vague, and senseless responses to questions on 
direct and cross examination.  For example, Respondent attempted to 
use Arvizu to show that Adrian did not perform supervisory functions.  
Arvizu was asked which management official he reported machine 
malfunctions and his response was he ﬁthinksﬂ at some point in 2011 a 

machine broke and he ﬁthinksﬂ someone told Respondent about the 
malfunction and he ﬁthinksﬂ Respondent fixed it.
  (Tr. 715.) 
 His r
e-sponse was so riddled with ambiguity and vagueness that it was useless.  

Most of his testimony consisted of this type of vague and contradictory 
responses.  Early in his testimony he stated that in 2011 he did not have 
any problems at work.
  (Tr.713
.)  However, later in his testimony he 
proceeded to testify that in August 2011 he went to Respondent to 
complain about a problem on the production line.
  (Tr. 749.)  In add
i-tion to contradicting his earlier testimony that he never experienced 

problems in 
the work place in 2011, it was previously noted that there 
is no evidence to show when, after his deportation in approximately 
July 2011, he was readmitted into the United States.
  (GC Exh. 38
Œ340.)
  Therefore, it is impossible to credit his testimony that
 in August 
2011, he complained to Respondent about problems on the production 
line. Based on the evasive, confusing, and vague responses he gave on 
both direct and cross
-examination and his overall demeanor, I find his 
testimony to be worthless and it fail
s to support Respondent™s defense.  
Furthermore, Adrian did not appear for the hearing.  Therefore, there is 
no testimony from Adrian corroborating the substance of his convers
a-tion with Olguin or whether he was able to get a fourth person to work.  
 18  Olguin denied telling Pineda or Figueroa that Adrian was unable 
to get a fourth worker.  He insisted that Adrian got another employee to 

work and communicated that information to Figueroa and Pineda.  I 
find, however, that Figueroa™s and Pineda™s testimony i
s more credible 
on this point than Olguin.  Adrian did not provide testimony contradic
t-ing Pineda™s version of their argument about his failure to get a fourth 
worker to assist them.  Pineda also had corroborating testimony from 
Figueroa that Olguin never 
assured them a fourth work had arrived and 
threatened them both with termination if they did not immediately 
return to work.  Olguin, by contrast, admitted he had no first
-hand 
knowledge that a fourth worker appeared to work for the period at 
issue, nor fi
rst
-hand knowledge regarding the substance of Adrian™s 
conversation with Figueroa and Pineda.  
 19 I credit Figueroa™s and Pineda™s testimony on this point. Olguin 
had not first
-hand knowledge of what information or if Adrian co
n-
veyed any information to Fig
ueroa and Pineda about a fourth worker.
 20 Olguin denied making this threat, but I do not credit him on this 
point.  I carefully observed Olguin™s and Pineda™s demeanors as they 
testified on this point.  Pineda was poised, forthright, and composed. 
                                                                                                                                                         DON CHAVAS 
, LLC D
/B/A TORTILLAS DON CHAV
AS 113 because Respondent could not assure him to his satisfaction 
that a fourth worker had been procured to assist them with the 

work.
  (Tr. 443
Œ444.)  Olguin also called Figueroa from Mex
i-co at approximatel
y 9 a.m. the same day and told her if she did 
not return to work immediately she would be fired. 
 (Tr.
 496.)  
Figueroa responded to Olguin, ﬁokay, that™s fineﬂ and did not 

return to work. 
 (Tr. 497.)
21   6. Respondent rehires Figueroa but a subsequent shift
 change 
results in her termination
 Approximately 
2 weeks after Figueroa walked out of the fa
c-tory with Pineda, Olguin called to ask her if she wanted to r
e-turn
 to work. She agreed and was re
hired to work 4 a.m. to 4 
p.m. from Friday to Monday. 
 (Tr. 317
Œ318, 497
Œ498.)  This is 
the schedule she had worked throughout her employment with 

Respondent, except for a brief period when she worked the 
evening shift at her request because her mother was ill. 
 The 
Friday after she agreed to return to work, she reported
 for duty 
and worked the morning shift from Friday through Monday.  
Soon after her return, Figueroa and Adrian had a disagreement 
regarding her packaging of several tortillas.  She noted, ﬁHe 
[Adrian] started unpacking the dozen pack tortillas that I had 
packed because a client arrived asking for a three dozen pack.ﬂ 
(Tr. 499
Œ500.)  She complained to Respondent because, a
c-cor
ding to her, that was not the proper procedure for making a 
three (3) dozen package of tortillas.  In response to her co
m-plaint Respon
dent replied, ﬁThat not even he [Olguin] could 
control him [Adrian].ﬂ (Tr. 501.)  The following Thursday she 
called Respondent to ask if she should report to work the fo
l-lowing day at 4 a.m. or 6.  She called to confirm her reporting 
time because, ﬁ
. . . many times the nightshift finishes early, so 
then two people show up at 4 in the morning to start getting the 
dough ready. 
 Two other people will show up around 6 in the 
morning to start getting the griddles and everything else going.ﬂ 
(Tr. 501.)  Responden
t instructed her to report at 6 a.m. the 
following day. 
 Later that same day, a coworker, Macario, 
called to tell her that Adrian had changed her start time to mi
d-night.  She told him Olguin scheduled her to report for work at 
6 a.m. and that was the time 
she would report for work.  She 

went to work the next day at 6 a.m. but Arvizu shouted to her to 
go home because Adrian had assigned her to work the evening 
shift.  She tried several times to call Olguin but he did not a
n-swer his phone.  Eventually Adrian 
answered Olguin™s phone 
and told her Olguin had changed her reporting time to 4 p.m.  
Olguin testified that he transferred 
Figueroa
 to the evening shift 
His test
imony was consistent; and he avoided evasive, vague, or co
m-bative responses.  I found his testimony overall and on this point speci
f-ically to be consistent with the evidence.  There were no contradictions 
on the material facts and a few slight variations r
egarding minor details.  
In contrast, Olguin overall demeanor was of evasiveness and contradi
c-tion.  He repeatedly had to be cautioned by his attorney, me, and atto
r-ney for the General Counsel against giving nonresponsive answers.  As 
I noted at other poin
ts in the decision, Olguin gave several contradict
o-
ry responses on material facts which negatively reflects on his overall 
credibility.   
 21 I credit Figueroa™s testimony regarding the events of September 4 
because she was consistent in her statement of the events of that day, 

there is credible testimony corroborating her version of events, and her 
overall demeanor adds to the credibility of h
er testimony. 
 because, ﬁI needed her in the evening because production was 
low, and she knew how to do her job well
.ﬂ22  (Tr. 321.)  
Figueroa
 again reminded him she could not work that shift 
because she was unable to obtain childcare for her children at 
night. 
 (Tr. 503
Œ509
.)  Olguin refused to reverse his decision so 
Figueroa did not return to work.  Olguin waited 2 days
 for 
Figueroa to return to work before eventually hiring a replac
e-ment worker for her position.
  (Tr. 321
.)   IV. DISCUSSION AND ANALY
SIS
 A.  Legal Standards
 Section 8(a)(1) of the Act provides that it is an unfair labor 
practice for an employer to interfe
re with, restrain, or coerce 
employees in the exercise of the rights guaranteed in Section 7 

of the Act. 
 The rights guaranteed in Section 7 include the right 
ﬁto form, join or assist labor organizations, to bargain colle
c-tively through representatives of 
their own choosing, and to 

engage in other concerted activities for the purpose of colle
c-tive bargaining or other mutual aid or protection.ﬂ  See 
Brigh
t-on Retail, Inc
., 354 NLRB 441, 441 (2009).  
 In 
Meyers Industries (Meyers 1)
, 268 NLRB 493 (1984), and 
in 
Meyers Industries (Meyers II)
 281 NLRB 882 (1986), the 
Board held that ﬁconcerted activitiesﬂ protected by Section 7 

are those ﬁengaged in with or on the authority of other emplo
y-ees, and not solely by and on behalf of the emp
loyee himself.ﬂ 
However, the activities of a single employee in enlisting the 

support of fellow employees in mutual aid and protection is as 
much concerted activity as is ordinary group activity.  Indivi
d-ual action is concerted if it is engaged in with the
 object of 
initiating or inducing group action. 
 Whitaker Corp.
, 289 NLRB 
933 (1988).  A conversation can constitute concerted activity 
when ﬁengaged in with the object of initiating or inducing or 
preparing for group action or [when] it [has] some relatio
n to 
group action in the interest of the employees.ﬂ 
 Meyers II
, su-pra, 281 NLRB at 887 (quoting 
Mushroom Transportation Co.,
 330 F.2d 683, 685 (3
d Cir. 1964)).  The object of inducing 
group action, however, need not be expressed depending on the 
nature of
 the conversation. See 
Sabo, Inc.
, 359 NLRB 
355 358
Œ359 (2012).
 An employer violates Section 8(a)(1) of the Act if it disc
i-plines or discharges an employee for engaging in activity that is 

ﬁconcertedﬂ within the meaning of Section 7 of the Act.  If it is 
determined that the activity is concerted, a violation of Section 
8(a)(1) will be found if the employer knew of the concerted 
nature of the employee™s activity, the concerted activity was 
protected by the Act, and the adverse employment action was 
motivated
 by the employee™s protected, concerted activity.
 Relco Locomotives Corp
., 358 NLRB 
298 (2012) (citing 
Mey-ers Industries
, 268 NLRB 493, 497 (1984), remanded sub nom. 
Prill v. NLRB
, 755 F.2d 941 (D.C. Cir. 1985), cert. denied 474 
U.S. 948 (1985), supplement
ed 281 NLRB 882 (1986), affd. 
sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987), cert. 
denied 487 U.S. 1205 (1988)).  Once the General Counsel e
s-tablishes such an initial showing of discrimination, the emplo
y-22 Again, I do not find Olguin™s denial credible. 
 He ﬁconvenientlyﬂ 
failed to produce the documentation which allegedly shows there was a 
significant decrease in production on the evening shift.
                                                                                                                                                          114 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD 
  er may present evidence, as an affirmative 
defense, showing it 
would have taken the same action even in the absence of the 

protected activity. 
 The General Counsel may offer evidence 
that the employer™s articulated reasons are pretext or false. 
Relco, 
supra.  
 As with 8(a)(3) discrimination cases, 
the Board applies the 
Wright Line
23 analysis to 8(a)(1) concerted activity cases that 
involve an employer™s motivation for taking an adverse e
m-
ployment action against employees. 
 Sabo, Inc.
, supra; 
Saigon 
Gourmet Restaurant, Inc
., 353 NLRB 1063, 1065 (2009)
.  The 
burden is on the General Counsel to initially establish that a 
substantial or motivating factor in the employer™s decision to 
take adverse employment action against an employee was the 
employee™s union or other protected activity. 
 In order to esta
b-lish this initial showing of discrimination, the evidence must 
prove: (1) the employee engaged in concerted activities; (2) the 
concerted activities were protected by the Act; (3) the employer 

knew of the concerted nature of the activities; and (4) the a
d-verse action taken against the employee was motivated by the 
activity.
  Once the General Counsel has met its initial showing 
that the protected conduct was a motivating or substantial re
a-son in employer™s decision to take the adverse action, the e
m-ployer ha
s the burden of production by presenting evidence the 
action would have occurred even absent the protected concerted 
activity. 
 The General Counsel may offer proof that the e
m-ployer™s articulated reason is false or pretextual. 
 Sabo, Inc.
, at 
359.  Ultimat
ely, the General Counsel retains the ultimate bu
r-den of proving discrimination.  
Wright Line, 
id.  However, 

where ﬁthe evidence establishes that the reasons given for the 
Respondent™s action are pretextual
Šthat is, either false or not 
in fact relied upon
Šthe Respondent fails by definition to show 
that it would have taken the same action for those reasons, a
b-sent the protected conduct, and thus there is no need to perform 

the second part of the 
Wright Line
 analysis.ﬂ 
 Golden State 
Foods Corp.
, 340 NLRB 382, 
385 (2003) (citing 
Limestone 
Apparel Corp
., 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6
th 
Cir. 1982)). 
 The 
Wright Line
 analysis is not applicable when 
there is no dispute that the employer took action against the 
employee because the employee engaged in protected concerted 
activity.
 B. July 4, 2011 Transfer of Mariela Soto and Subsequent 
 Termination
24 The General Counsel 
alleges that on July 7, 2011, Respon
d-ent transferred Soto to a different work shift, thus causing her 
termination because she engaged in concerted protected activ
i-ty. 
 Soto™s Transfer to a Less Desirable Shift
 In order to sustain its initial burden of proo
f, the General 
Counsel must first prove that Soto™s protected activities were 
23  251 NLRB 1083, 1089, (1980) enfd. 662 F.2d 
899 (1
st Cir. 1981), 
cert denied 455 U.S. 989 (1982). 
 24  Although the General Counsel phrases the issue as a termination, 
it is clear from Respondent™s answer to the complaint, both parties™ 
posttrial briefs, and the evidence that the alleged charge is a 
constru
c-tive discharge.  Therefore, I have analyzed the issue of the ﬁtermin
a-tionﬂ as a constructive discharge.
 the substantial or motivating factor in Respondent™s decision to 
transfer her.  Upon such a showing, Respondent then must pr
e-sent evidence that it would have transferred Soto eve
n absent 
the protected concerted activity. 
 See 
Correctional Medical 
Services
, 356 NLRB 
277, 278
.  The evidence established that Soto engaged in concerted a
c-tivities when she voiced complaints to coworkers and Respon
d-
ent about the working conditions in the
 plant (excessive heat, 
broken equipment, lack of protective gear, inadequate pay, and 
sexual harassment).  Her actions were clearly an attempt to 
protect her and other workers from what she perceived to be 
unsafe and unfair working conditions.  The Board 
has held 
concerted activity includes ﬁcircumstances where individual 
employees seek to initiate or to induce or to prepare for group 
actionﬂ and where an individual employee brings ﬁtruly group 
complaints to management™s attention.ﬂ
  Myers II
, 281 NLRB 
at 
887.  Soto™s complaints and acts are the epitome of concerted 
activity. 
 In addition, she complained to and worked with Figueroa, 
Pineda and other coworkers in an effort to convince Respon
d-ent to pay them the minimum wage required by law and pr
o-vide them w
ith the overtime pay to which they were entitled. 
(Tr. 358
Œ361, 564
Œ565.)  In 
Sabo, Inc
., supra, 359 NLRB at 
357, the Board held that wage discussion is ﬁin
herently co
n-certedﬂ activity.  
See 
Automatic Screw Products Co
., 306 
NLRB 1072, 1072 (1992), enfd. m
em. 977 F.2d 582 (6
th Cir. 
1992).  
 I find that the evidence establishes Respondent had 
knowledge of the concerted activity.  As previously discussed, I 
do not find credible Respondent™s testimony that neither the 
charging parties or any other worker compl
ained to him about 
improper wage payment and lack of overtime pay.  Also, O
l-guin admitted that workers complained to him regarding 
equipment failures and the excessive heat generated by some of 
the equipment malfunctions.
  (Tr. 266
Œ268.)   Olguin did not 
persuasively rebut Soto™s testimony that she brought such co
m-plaints to his attention. 
 Sabo, Inc
., at 
358
; Aroostook County 
Regional Opthalmology Center
, 317 NLRB 218, 220 (1995)
, enfd. denied on other grounds 81 F.3d 209 (D.C. Cir. 1996). 
 Next, I find th
at Soto™s complaints to coworkers and R
e-spondent about wages, workplace sexual harassment, and 
workplace induced illnesses meet the Act™s definition of pr
o-tected activity.  In 
White Oak Manor
, 353 NLRB 83 (2009), the 
Board continued its precedent of holdin
g that Section 7 protects 
activity unrelated to union organizing.  Employee complaints of 
sexual harassment in the workplace and workplace hazards 
have been h
eld by the Board as protected. 
 Board law is also 
clear that wage discussions, as in this case, is
 ﬁinherently co
n-certedﬂ and protected because it is likely ﬁto spawn collective 
action.ﬂ  
Sabo, Inc
., at 
357 
fn.
 11 (quoting 
Aroostook County
, supra
).  
 The remaining question is whether Respondent transferred 
Soto because of discriminatory animus.  It is clear that there 

was tension and hostility between Soto and Adrian.  It has also 
been established that Soto repeatedly complained, individually 
and in co
ncert with other employees, about Adrian™s behavior 
to Olguin.  It is not unreasonable to infer from the evidence that 

her repeated complaints to the owner of the company (Olguin) 
                                                            DON CHAVAS 
, LLC D
/B/A TORTILLAS DON CHAV
AS 115 about his son and supervisor (Adrian) would engender animus 
against her.  It
 has also been established that at least several 
days prior to her transfer, Olguin knew she had small children.  
Thus, management™s hostility towards her combined with its 
knowledge of her childcare concerns strongly indicates that the 

transfer was made t
o retaliate against her for exercising her 
Section 7 rights. 
 The timing of her transfer occurring within 
days of Adrian™s profanity laced outburst against her for co
m-plaining to Olguin about his sexually harassing conduct also 

establishes a strong inferen
ce discriminatory animus was a 
motivating factor in Respondent™s decision to transfer her to the 
evening shift.  Accordingly, I find that the General Counsel met 
his initial burden of showing discriminatory motive.
 I also find that Respondent has not met i
ts burden of showing 
that the transfer would have taken place even in the absence of 
the protected conduct. 
 See 
Wright Line
, supra, 251 NLRB at 
1089; 
Camaco Lorain Mfg. Plant
, 356 NLRB 
1182, 1184
Œ1185
 (2011) (discharge violated Section 8(a) (1) because re
spondent 
failed to meet 
Wright Line
 rebuttal burden).
 Respondent argues that it transferred Soto to the evening 
shift because her performance on the morning shift was poor.  
Olguin complained that that he had to separate Soto and 

Figueroa from working toge
ther because they socialized too 
much and did not work quickly enough, thus causing a drop in 

the morning production numbers. 
 (Tr. 299
Œ304, 812
Œ813, 
817Œ818.)  He produced, however, only unsubstantiated asse
r-tions.  It again must be emphasized that despit
e Olguin™s test
i-mony regarding his detailed daily production count for each 

shift, he was unable to produce records or corroborating test
i-mony to support his contention that he had to transfer Soto to 

increase her productivity and ﬁnormalizeﬂ production on
 the 
morning shift. 
 (Tr. 299, 301
Œ304, 817
Œ818.
)  Thus, I find that 
Respondent™s transfer of Soto from the morning shift to the 
afternoon shift violates Section 8(a)(1) of the Act.  
 Respondent Constructively Discharged Soto
 The General Counsel alleges th
at Respondent, in retaliation 
for Soto™s concerted protected activity, transferred her to the 
evening shift to force her to resign.  The Board has articulated 

two theories for analyzing actions involving constructive di
s-charge.  The test for determining if
 a constructive discharge 
falls under the ﬁtraditionalﬂ theory is if the employer has deli
b-erately made the working conditions unbearable and it is esta
b-
lished (1) the burden placed on the employee was caused or 
intended to cause the employee to resign; an
d (2) the burden 
was imposed because of the employee™s protected activity.  The 
ﬁHobson™s Choiceﬂ theory occurs when the employee volu
n-
tar
ily resigns because the employer conditions continued e
m-ployment on the employee™s relinquishment of Section 7 rights.
 Intercom 1 (Zercom),
 333 NLRB 223 (2001); 
Engineering Co
n-tractors, Inc.
, 357 NLRB 
1553
 (2011).
 I find that Respondent knew or should have known that its 
transfer of Soto to the evening shift would result in an unten
a-ble situation for Soto.  Olguin admitte
d he was aware Soto had 
children.  He also acknowledges that when she was notified of 
her reassignment to the afternoon shift, she explained to him 
she could not work it because she did not have child care for 
her children. 
 (Tr. 305
.)  Olguin never produc
ed evidence that 
her excuse was false or asserted that he disbelieved her expl
a-nation.
  Despite Soto™s pleas against the change, Respondent 
insisted on transferring her to a shift he knew she could not 

work. In a case similar to the fact pattern at issue, 
the Board 
found that refusing to grant an employee™s request to transfer 
shifts because she could not afford childcare to accommodate a 

different shift constituted constructive discharge because the 
employer knew and should have reasonably foreseen, that r
e-fusing the shift transfer would force the employee to resign. 
American Licorice, Co
., 299 NLRB 145, 148
Œ149 (1987).  See 
also 
Baker, Harold W., Co
., 71 NLRB 44, 60
Œ61 (1946).  S
e-cond, it must again be noted that the timing of her transfer o
c-
curring within
 days of Adrian™s profanity laced outburst against 
her for complaining to Olguin about his sexually harassing 

conduct also establishes a strong inference that discriminatory 
animus was a motivating factor in Respondent™s decision to 
transfer her to the eve
ning shift, thus resulting in her discharge.  
I find the evidence establishes that Respondent deliberately 
chose an employment action to take against Soto that it knew 
would make her working conditions so unbearable that she 
would be forced to resign.
 Base
d on the totality of the evidence, I find that Respondent 
transferred Soto thus causing her termination in violation of 
Section 8(a)(1).
 C.  Respondent™s Illegal Threat to Discharge of Figueroa and 
Pineda for Enga
ging in a Work Stoppage
 The General Counsel
 alleges that on or about September 4, 
2011, Respondent, through Olguin, threatened its employees 
with discharge because they stopped working concertedly and 
engaged in a strike. 
 The test for a violation of Section 8(a)(1) 
is whether, considering of all t
he 
circumstances, the employer™s 
conduct or statements had a reasonable tendency to restrain, 
coerce, or interfere with employees™ rights guaranteed by Se
c-tion 7 of the Act. 
 Mediplex of Danbury,
 314 NLRB 470, 472 
(1994). 
 The General Counsel argues Figuer
oa and Pineda engaged in 
a ﬁclassicﬂ work stoppage protected by the Act when they 

walked off the job to protest the lack of a fourth worker on the 
shift and the excessive heat in the factory.  Therefore, accor
d-ing to the General Counsel, Respondent™s threa
ts to terminate 
Figueroa and Pineda if they did not return to work are a viol
a-tion of Section 8(a)(1) of the Act.  Respondent denies Pineda 

and Figueroa were threatened with termination if they did not 

return to work during their work stoppage.    
 I find 
that Pineda™s and Figueroa™s work stoppage on Se
p-tember 4 constitutes concerted protected activity. 
 Post Tension 
of Nev
ada, Inc.
, 352 NLRB 1153 (2008).  The evidence is u
n-contradicted that for the period at issue the shift was short 
staffed and the factory was excessively hot for those working 
that day. 
 There is no persuasive evidence that either Pineda or 
Figueroa would have walked off the job but for the inadequate 
staff
ing level and heat at the factory.  The record shows that 
these two factors were the direct cause of the walkout.  In 
Mag-ic Finishing Co
., 323 NLRB 234 (1997), the Board found a 

violation of the Act where three  employees left the job to pr
o-test unbearably
 hot working conditions.  Likewise, Pineda and 
Figueroa walked off the job after repeatedly complaining to 
 116 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD 
  Respondent that they needed additional staffing to complete 
their work because it was too hot to work at the current staffing 

levels.
  See also 
NLRB 
v. Washington Aluminum Co
., 370 U.S. 
9 (1962). 
 Respondent denies that Figueroa and Pineda were threatened 
with termination if they did not immediately return to work 

after their walk out.  As previously discussed, I do not find 
credible Olguin™s testimony
 that he did not threaten to term
i-nate Figueroa and Pineda because they walked off of the job to 
protest inadequate staffing and excessive heat in the factory.  
Earlier in the decision I detailed my reasons for finding 
Figueroa and Pineda were more credibl
e than Olguin on this 
point based on their overall demeanor.  Furthermore I credit 
Pineda™s testimony because it is consistent within the context in 
which it occurred.  It is uncontradicted that the morning shift 
was short staffed; the lack of a fourth wor
ker required working 
longer in the hottest area of the factory; and Adrian told the 
workers they would have to work short staffed or leave the 
premises.
  (Tr. 372
Œ373
.)  There is no evidence refuting 
Pineda™s and Figueroa™s testimony that Pineda repeatedly
 ques-tioned Adrian and Olguin about giving them assistance that 
day.  Figueroa corroborated Pineda™s testimony on this point.  

While each made statements that the other did not, there were 
no contradictions on the material facts and only slight vari
a-tions 
regarding minor details.  These are slight variations one 
would expect in witnesses™ observations.  Within that context it 
is credible that Olguin, like Adrian had earlier, threatened them 
if they did not cease their work stoppage and return to work.  
Furt
her, I found Pineda™s overall demeanor to be a consistently 
credible throughout his testimony.  He maintained an even tone, 

refrained from smirks, evasive responses, and vague or co
m-bative responses.    
 Figueroa also credibly testified that Olguin called 
her within 
a few hours of her walk out and threatened her with termination 

if she did not immediately return.  I also credit her testimony on 
this issue because of her overall demeanor and the consistency 
of her testimony.  Her testimony is credible becaus
e there is 
evidence that she had been complaining with other workers and 
to Olguin throughout the summer that the factory was exce
s-sively hot and causing workers to become ill.  There is unco
n-tradicted evidence that she and Pineda had been working short 
staffed for several days prior to their work stoppage.  Again, the 
overall context of the situation makes it more probable than not 

that during his call to Figueroa; Olguin threatened her with 
discharge if she did not return to work.  In addition, I find 
Fig
ueroa was a credible witness because she avoided histrio
n-ics, provided concise and consistent responses, and refrained 
from tailoring her responses in a light she may have thought 
was most helpful to the General Counsel™s case.   
 In 
Central Valley Meat Co
., 346 NLRB 1078 (2006), the 
Board held that threatening employees with termination for 
engaging in a protected work stoppage violates Section 8(a)(1) 
of the Act.
  Pineda and Figueroa were subject to such an a
t-tempt when Respondent threatened them with ter
mination in 
retaliation for engaging in a protected work stoppage. 
 I ther
e-fore find that Respondent™s threat to terminate employees 

Figueroa and Pineda if they did not return to work following a 
protected work stoppage violated Section 8(a)(1) of the Act.
 D. September 4, 2011 Discharges of Figueroa and Pineda
 The General Counsel alleges Respondent subsequently di
s-charged Figueroa and Pineda in retaliation for engaging in pr
o-tected concerted activity.  The 
Wright Line
 standard governs 
whether they were disc
harged in violation of 
Section 
8(a)(1).    
 The General Counsel must first prove, by a preponderance of 
the evidence, that the employees™ protected conduct was a m
o-tivating factor in Respondent™s decision to discharge them.  The 
General Counsel satisfies t
his burden by showing that Figueroa 
and Pineda engaged in protected concerted activity when they 
participated in a work stoppage; Respondent has knowledge of 

the work stoppage; and Respondent had discriminatory animus 
towards their protected activity.  Cir
cumstantial evidence may 
be used to show animus. 
 Camaco Lorain M
fg.,
 Plant
, 356 
NLRB 
1182, 1185
 (2011).
 I have previously discussed and found that the work sto
p-page constituted concerted protected activity and Respondent 
was aware of it.  Respondent denie
s discriminatory animus 
towards the employees™ protected activity.  Respondent argues 

Figueroa and Pineda voluntarily quit; and their walk out ceased 
to be protected activity once they refused to return to work after 
being informed that the staffing shorta
ge had been resolved.
25  (R. Br. 33
Œ34.) 
 However, I find Respondent discharged 
Figueroa and Pineda.  Moreover, I find Respondent would not 

have taken that action absent them engaging in concerted pr
o-tected activity
.   The employer is responsible for creati
ng an atmosphere, 
through words or actions, of uncertainty for employees regar
d-ing their employment status.  The judge must make a determ
i-nation ﬁfrom the perspective of the employeesﬂ and that dete
r-mination is based on ﬁwhether the employer™s statements o
r conduct would reasonably lead the employees to believe that 
they had been discharged.ﬂ 
 NLRB v. Hilton Mobile Homes
, 387
 F.2d 7, 9 (8
th Cir. 1967). 
 See 
Brunswick Hospital Center
, 265 
NLRB 803, 810 (1982).  
 Adrian™s conduct upon his arrival at work Sept
ember 4 
would be sufficient to reasonably lead Figueroa and Pineda to 

believe they would be discharged if they did not continue to 
work despite their concerted complaints about the staffing 
shortage and excessive heat.  From the perspective of the e
m-ployee
s, his status as Respondent™s supervisor and agent would 
also reasonably cause them to believe they would be discharged 
if they engaged in a work stoppage.  In response to their co
m-plaints about working short staffed and in excessive heat, Adr
i-an leveled p
rofantities at them, stated a fourth worker would 
not be coming, and told them to ﬁGet the hell out of here.ﬂ 
 (Tr. 
372Œ373.)  He also told them if they were not willing to work 
short staffed and in the excessive heat then ﬁTo go fuck off.ﬂ 
(Tr. 495.)  
Olguin reinforced this message when he told 

Figueroa and Pineda that regardless of the status of the staffing 
shortage and other complaints, they would be fired if they did 
not immediately return to work.  From the perspective of the 
employees, I find Adri
an™s and Olguin™s statements would re
a-25  I reject this argument.
  Earlier in the decision I discussed in detail 
my rationale for finding Figueroa and Pineda were not informed that 
the staffing shortage and excessive heat in the factory had been r
e-solved. 
                                                             DON CHAVAS 
, LLC D
/B/A TORTILLAS DON CHAV
AS 117 sonably lead them to believe that they had been discharged and 
were in fact discharged.  The Respondent™s animus against 

Figueroa™s and Pineda™s concerted protected activity is ev
i-denced by Olguin™s threat to discharge
 them if they did not 
cease their protected work stoppage.  The timing of the di
s-charges, essentially simultaneously with the threat, supports a 

finding of that discriminatory animus motivated the adverse 
employment actions.
 The General Counsel has made an
 initial showing of discri
m-ination, therefore the burden shifts to Respondent to show that 
it would have terminated Pineda and Figueroa even absent the 
protected activities.  However, the Respondent fails to advance 
a nondiscriminatory reason for its actio
n, other than to insist the 
employees were not terminated but rather voluntarily quit.  As I 

previously addressed in the decision, this argument fails.
 Based on the totality of the evidence of record, I find that the 
General Counsel has established that Re
spondent discharged 

Pineda and Figueroa for engaging in concerted protected activ
i-ties in violation Section 8(a)(1) of the Act
.  E.  Mid
-September 2011 Transfer and Termination of Figueroa
 In mid
-September 2011, Respondent rehired Figueroa.  The 
General Co
unsel alleges that upon her re
-hire and initial a
s-signment to the day shift, Respondent subsequently transferred 
Soto to a different work shift, thus causing her termination 
because she engaged in concerted protected activity. 
 I find that the General Coun
sel has failed to establish that the 
reassignment of Figueroa to a different work shift, thus causing 
her termination violated Section 8(a)(1) for the reasons di
s-cussed below 
 The General Counsel posits that upon her rehire (mid
-September), Figueroa contin
ued her concerted protected activ
i-ty when she complained to Respondent that Adrian unpacked 
nine bags of tortillas that she had previously packaged.  The 
General Counsel argues this action is protected concerted acti
v-ity because it is evidence that Respond
ent feared she would 
continue to be outspoken and agitate for workplace rights on 
behalf of herself and the other workers. 
 (Tr. 498
Œ501; GC Br. 
25.)  I find, however, that clearly the complaint about Adrian 
unpacking her previously packaged tortillas is n
ot concerted 
protected activity.  There is no persuasive evidence to prove 
that her complaint was done for the mutual aid or protection of 
herself and other employees.  It was an individual complaint in 
attempt to resolve a workplace dispute for the benefi
t of one 
person, Figueroa. 
 The General Counsel failed to articulate a 
strong argument or provide case law to establish that this inc
i-dent constitutes protected activity. 
 The General Counsel could 
possibly overcome this deficit by presenting persuasive ev
i-dence that, upon her return, Respondent continued to harbor 
discriminatory animus against Figueroa such that her transfer 
and subsequent termination were motivated by her prior co
n-certed protected activity (activity that occurred before her di
s-charge on S
eptember 4).  However, the record is devoid of such 
evidence.  The record contains minimal testimony or other 
evidence to support the General Counsel™s case on this issue.  
 Based on the totality of the evidence of record, I find that 
Respondent did not vi
olate section 8(a)(1) when Figueroa was 
transferred to the evening shift resulting in her termination. 
 CONCLUSIONS OF 
LAW 
 1.  Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 2. 
 Adrian Olguin is 
a supervisor and an agent of Respondent 
within th
e meaning of Section 2(11) and 
(13) of the Act.
 3. 
 By discriminatorily transferring employee Mariela Soto 
on July 7, 2011, from the day shift to the night shift because of 

her concerted protected activities
, which caused her termin
a-tion, Respondent has engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a)(1) and Section 
2(6) and (7) of the Act.
 4.  By discriminatorily threatening Alan Pineda and Anahi 
Figueroa with terminati
on because of their concerted protected 

activities, Respondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 
Section 2(6) and (7) of the Act. 
 5.  By discriminatorily discharging employees Alan Pineda 
and Anahi Figueroa on or about September 4, 2011, because of 
their concerted protected activities, Respondent has engaged in 

unfair labor practices affecting commerce within the meaning 

of Section 8(a)(1) and Section 2(6) and (7) of the Act.
 6. 
 Other than s
pecifically found herein, Respondent has e
n-gaged in no other unfair labor practices.
 Remedy
26 In finding that the Respondent, Don Chavas, LLC d/b/a To
r-tillas Don Chavas, has engaged in certain unfair labor practices 

in violation of Section 8(a)(1) of the Act, I will recommend that 
Respondent be ordered to cease and desist and to take certain 
affirmative action to effectuate the policies of the Act.  
 Bec
ause I have found that Respondent unlawfully transferred 
employee Mariela Soto to the night shift resulting in her term
i-nation, I will recommend that Respondent be ordered to rei
n-state Mariela Soto on the day shift (4 a.m. to 4 p.m.).  Because I 
have found
 that Respondent unlawfully discharged employees 
Alan Pineda and Anahi Figueroa, I will recommend that R
e-spondent be ordered to reinstate both employees to the shifts 
they were assigned to (4 a.m. to 4 p.m.) before the discrimin
a-tory action.  I also recomm
end that all three employees be made 
whole for any loss of earnings and benefits they suffered as a 
result of the discrimination against them from the date of the 

discrimination to the date of their reinstatement as provided in 
F.
 W. Woolworth Co
., 90 NLRB
 289 (1950), with interest as 
provided in 
New Horizons
, 283 NLRB 1173 (1987), co
m-pounded daily as prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010)
, enf. denied on other grounds sub. nom. 
Jackson Hospital Corp. v. NLRB
, 647 F.3d 1137 (D.C. Cir
. 2011).  Respondent shall file a report with the Social Security 
Administration allocating backpay to the appropriate calendar 
quarters.  Respondent shall also compensate the discriminates 
for the adverse tax consequences, if any, of receiving one or 
26 Respondent argues that the complaint must be dismissed if it is d
e-termined that the Charging Parties are undocumented aliens because the 
Board lacks the power to order backpay and 
reinstatement to undoc
u-
mented aliens. 
 (R. Br. 36.) 
 The employee™s immigration status and ﬁits 
effect on the remedy are left for determination at the compliance stage 
of the case.ﬂ  See 
Tuv Taam Corp
., 340 NLRB 756, 759
Œ761 (2003). 
                                                             118 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD 
  more
 lump
-sum backpay awards covering periods longer than 1 
year, 
Latino Express, Inc., 
359 NLRB 
518 (2012).
 On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
27 ORDER
 The Respondent, Don Chavas, LLC d/
b/a Tortillas Don 
Cha-vas, 
Tucson, Arizona, 
its officers, agents, 
successors, and a
s-signs
, shall
 1.  Cease and 
desist from
 (a) 
 Discharging or constructively discharging its employees 
due to their engaging in concerted protected activities. 
 (b) 
 Threatening to discharge its employees for engaging in 
concerted protected activities.
 (c) 
 Transferring to less desirable shifts its employees for e
n-gaging in concerted protected activities. 
 (d) 
 In any like or related manner interfering with, restrai
n-ing, or coercing employees in the exercise of the rights guara
n-teed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the purposes 
and policies of the Act.
 (a)
  Within 14 days from the date of the Board™s Order, 
Re-spondent must offer Mariela Soto, Alan Pineda, and Anahi 
Figueroa full reinstatement to their former jobs or, if any of 

those jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or priv
i-leges previously enjoyed.  
 (b) 
 Make Mariela Soto, Alan Pineda, and Anahi Figueroa 
whole for any loss of earnings and other benefits suffered as a 

result of the discrimination against them, in the manner set 
forth in the remedy section of the decision.  
 (c)  Within 1
4 days from the date of the Board™s Order, R
e-spondent must remove from its files any reference to the unla
w-ful discharge and constructive discharge of Mariela Soto, Anahi 
Figueroa, and Alan Pineda and within three (3) days thereafter 
notify the 
employees in writing that you have taken this action 
27 If no exceptions are filed as provided in Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended order shall, as provided in Sec. 102.48 of the rules, be adopted 
by the Board and all objections to them shall be deemed
 waived for all 
purposes.
 that the discharges will not be used against them in any manner, 
including but not limited to, as a basis for future personnel 

action against them, or referred to in response to any inquiry 
from any empl
oyer, employment agency, unemployment insu
r-ance office, or reference seeker, or otherwise used against 
them.
 (d) 
 Within 1
4 days, preserve and, on request, make available 
to the Board or its agents for the examination and copying, all 
payroll records, soci
al security payment records, timecards, 
personnel records and reports, and all other records necessary 
to analyze the amount of back pay due under the terms of this 
Order.
 (e) 
 Within 1
4 days after service by the Region, post at R
e-spondent™s Tucson, Arizon
a tortilla facility and all its other 
factories (if applicable) in the State of Arizona, in both English 
and Spanish a copy of the attached notice marked ﬁAppe
n-dix.ﬂ
28  Copies of the notice, on forms provided by the Regio
n-al Director for Region 28, after be
ing signed by the Respon
d-ent™s authorized representative, shall be posted by the Respon
d-ent immediately upon receipt and maintained for 60 consec
u-tive days in conspicuous places including all places where n
o-tices to employees are customarily posted.  Reaso
nable steps 
shall be taken by the Respondent to ensure that the notices are 

not a
ltered, defaced, or covered by any other material.  In the 
event that, during the pendency of these proceedings, the R
e-spondent has gone out of business or closed the faciliti
es i
n-volved in these proceedings, or sold the business or the facil
i-ties involved herein, the Respondent shall duplicate and mail, at 
its own e
xpense, a copy of the notice to all current employees 
and former employees employed by the Respondent at any time
 since July 7, 2011.
 (f) 
 Within 
21 days after service by the Regional, file with 
the Regional Director a sworn certification of a responsible 

official on a form provided by the Region attesting to the steps 
that the Respondent has taken to comply.
 28  If this Order is enforced by a judgment of the United States Court 
of Appeals, the words in the notice reading ﬁ
Posted by order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judg
ment of the U
nited 
Stat
es 
Court of 
Appeals 
Enforcing an 
Order of 
the National Labor Relations B
oard.ﬂ
                                                                                                                        